JAN 2 0 2010
STATE OF VERMONT

 

ENVIRONMENTAL COURT \IERMONT T
} ENVIF\ONN|ENTAL COUF{
} Docket No. 129-5-06 Vtec
} Docket No. 242-10-06 Vtec
lo re JLD Properties of St. Albans, LLC } Docket No. 92-5-07 Vtec
} Docket No. 221-10-07 Vtec
} Docket No. 80-4-08 Vtec
} Docket No. 116-6-08 Vtec
}
Index to the Decision on the Merits
Section Page No.
Procedural History 2
Factual Findings 6
I. The proposed development 6
II. The Appellants and their interests 9
lII. Changes to the proposed development, surrounding area, and environs. 11
VI. Additional economic impacts of the current proposed proj ect. 14
V. Trafiic impacts. 15
VI. Impact upon prime agricultural soils. 7 20
VII. A Wal-Mart “Super Store”: is it to be, or not to be? 22
Discussion l 24
I. Remaining Procedural _Disputes. 24
a. Are the pending applications barred by the successive application doctrine? 24
b. Do the identified appellants have standing to prosecute these appeals? 27
c. Is it appropriate to impose the sanctions VNRC requests? 31
d. May and should the Court take judicial notice of prior Act 250 permits? 31
II. Remaining Act 250 Issues. 33
a. Economic impacts (Act 250 criteria 6, 7, 9(A), and 9(H)). 34
b. Trafr`lc (criterion 5). 38
c. Prime agricultural soils (criterion 9(B)). 40
d. Conformance with Town and Regional Plans (criterion 10). 45
III. Remaining Issues Concerning Municipal Permitting. 47
a. Subdivision. 43
b. Site plan, conditional use, and PUD approvals. . 49
Conclusion 51

Exhibits 1 and 2 56

JAN 2 0 2010
sTATE oF vERMoNT

VERMDNT
ENVIRONMENTAL COURENVLRONMENTAL COURT
}
In re JLD Properties of St. Albans, LLC } Docket No. 129-5-06 Vtec
(Stormwater Discharge Permit) }
~k~k~k***ic*\'nk**~k**~k'k'k**\'¢*~k********'k*inlankarl****'):*******************'k*****~k'k**~k**'k
}
ln re JLD Properties of St. Albans, LLC } Docket No. 242-10-06 Vtec
(Municipal 4-Lot Subdivision) }
**1'¢1'¢****~k:'r~k**1|:1|¢*1\‘9:****************'k***'k'}k‘k=k~k'k'k*:l:**‘k='r'kk******'k*'k**********‘kik*'k**
}
In re JLD Properties of St. Albans, LLC } Docket No. 92-5-07 Vtec
(Municipal Site Plan & Conditional Use) }

' }
***'.k'k'k*:'nk~k~k**************'k'k**********'k=k\'¢*~k***~k'k‘kd'¢:'¢*****'k*ak*\'¢****~k*****'kk******
}

In re JLD Properties of St. Albans, LLC } Docket No. 221-10-07 Vtec
(Construction Discharge Permit) }

}
1'¢***)¢**:'¢'k'k****'k*v\*:'¢***'k**'k**'k**:'¢~k'k****k:k'k******'k'k='¢******‘k**'k\'¢***'k**********'k***~k*
}

In re JLD Properties of St. Albans, LLC } Docket No. 80-4-08 Vtec
(Act 250 Land Use Permit #6F0583) }
}
*'k*******~k'k***'k****:\‘***k**~k***~k*\k\l¢:'e~k~k*'k*=|r~knk'k******1'¢'1¢*********:'€*'k*'k~k*~k********'k
}

In re JLD Properties St. Albans, LLC Docket No. 116-6-08 Vtec

}
(Act 250 LUP #6F0583-Auered) }
}

Decision on the Merits

These consolidated appeals arise out of efforts by Appellee-Applicant JLD Properties of
St. Albans, LLC (“JLD Properties” or “Applicant”), and its predecessors in interest to develop a
large parcel of land in the Town of St. Albans (“Town”) along U.S. Route 7 and just north of the
City of St. Albans (“City”) with a proposed retail discount center, operated as a Wal-Mart store.

The above Dockets suggest that these proceedings have had a multi-year history before
this Court. In fact, the various state and local land use applications and their predecessors span a
period of decades. In an effort to bring some finality to these proceedings, and after addressing

numerous pretrial motions in the various Dockets, the Court conducted a multi-day trial at the

Franklin Superior Courthouse in St. Albans City, beginning on June 17, 2009. The Court then
afforded the parties an opportunity to file proposed Findings of Fact and Conclusions of Law',
some post-trial motions were also filed. This Decision is issued to address all the remaining

post-trial motions and merits determinations now pending before the Court.

Procedural Histol_'y
As the pending appeals progressed through the discovery process and were prepared for

trial, all pending appeals were consolidated The following is a brief summary of the nature of
the appeal, and the decision appealed from, in each Docket:

> Docket Number 129-5-06 Vtec concerns an appeal from the April 26, 2006 decision
by the Department of Environmental Conservation (“DEC”)l to issue Stormwater
Discharge Permit il*?»655-INDS2 to JLD Properties for its Wal-Mart project; this
appeal was brought by the Vermont Natural Resources Council (“VNRC”), joined by
Marie Frey, Richard Hudak, and the Northwest Citizens for Responsible Growth
(“NWCRG”).

> Docket Number 242-10-06 Vtec concerns an appeal from the September 22, 2006
determination by the Town of St. Albans Development Review Board (“DR_B”),
granting final plat approval for a four-lot subdivision of the entire tract of land owned
by JLD Properties;3 this appeal was brought by VNRC, joined by Marie Frey,
Richard Hudak, and thirty members of the Town or adjoining municipalities

> Docket Number 92-5-07 Vtec concerns an appeal from two April 26, 2007
determinations by the DRB, one granting site plan approval and the other granting
conditional use approval, with both decisions also resulting in the granting of Planned
Unit Development (“PUD”) approval for the proposed project. Commons Associates
(“Commons”) filed this appeal; a cross-appeal was filed by VNRC, joined by Marie
Frey, Richard Hudak, and forty-six members of the Town or adjoining municipalitiesl

> Docket Number 221-10-07 Vtec concerns an appeal from the September 12, 2007
DEC decision to issue Stormwater Discharge Permit #3655-INDC to JLD Properties,
authorizing the proposed stormwater and runoff treatment procedures during the
construction phase for the proposed Wal-Mart project, including related site work.
This appeal was brought by VNRC, joined by Marie Frey, chhard Hudal Docket Number 80-4~08 V_tec concerns an appeal from the April 4, 2008 decision by
the District #6 Environmental Commission (“District Comrnission”) to issue Act 250
Land Use Permit #6F0583 for the proposed project, together with Findings of Fact,
Conclusions of Law and Order in support thereof The proposed project is identified

 

l The DEC is a subdivision of the State of Vermont Agency ofNatural Resources.
2 This permit relates to the treatment of stormwater during the operational phase of the proposed Wal-Mart.

3 The entire tract encompasses 1071 acres; the proposed Wal-Malt facility is to be located upon Lot 3, which
includes 52. li acrcs.

in Permit #6F05 83 as including the construction of a l46,755-square-foot Wal-Mart
retail store, with associated patios and walkways to be served by municipal water and
sewer, parking spaces for 737 cars, 650 linear feet of entrance road, interconnected
sidewalks, access right-of-way for future development and future growth center loop
road, landscaping, lighting, interior circulation, grading, stormwater system
construction, installation of utilities, and off-site roadway improvements to mitigate
traffic safety or congestion problems This appeal was brought by Commons.

> Docket Number 116-6-08 Vtec concerns an appeal of a May 16, 2008 determination
by the District Cornmission, granting in part and denying in part motions filed with
the District Commission by the Agency of Natural Resources (“ANR”), VNRC,
NWCRG, Marie Frey, and Richard Hudak to alter the previously issued Act 250 Land
Use Permit (LUP #6F0583). This last appeal to this Court was brought by VNRC,
joined by Marie Frey, Richard Hudak, and NWCRG; cross-appeals were brought by
Commons, the City, and ANR.

Appellee-Applicant JLD Properties is represented in all these proceedings by Stewart H.
McConaughy, Esq., Robert F. O’Neill, Esq., and Ross A. Feldrnann, Esq.; Appellant/Cross-
Appellant VNRC and those it represents are represented by Jon Groveman, Esq. and Gerald R.
Tarrant, Esq.; Appellant/Cross-Appellant Cornmons and Interested Party R.L. Vallee, Inc., are
both represented by Jon T. Anderson, Esq. and David W. Rugh, Esq.; the City is represented by
Brian S. Dunkiel, Esq.; ANR is represented by Judith L. Dillon, Esq.; the Town (an Interested
Party iri all Dockets) is represented by David A. Barra, Esq.; Interested Party Verrnont Natural
Resources Board (“NRB”) Land Use Panel is represented by John H. Hasen, Esq.', Interested
Party NR_B Water Resources Panel is represented by Mark L. Lucas, Esq.; and Interested Party
Vermont Agency of Transportation (“VTrans”) is represented by John K. Dunleavy, Esq. and
Trevor R. Lewis, Esq.

In the course of preparing for the trial in these consolidated appeals, the parties expended

considerable time and resources in an effort to arrive at agreements on proposed revisions to

different components of the proposed project, thereby narrowing the issues remaining to be.

resolved through trial. As a consequence of their efforts, JLD Properties, VNRC, NWCRG,
Mary Frey, John Hudak, NRB, and the Town entered into a Settlement Agreement (“Storrnwater
Settlement Agreement,” a copy of which is attached to this Decision as Exhibit 2). The parties’
Stormwater Settlement Agreernent memorializes that JLD Properties would incorporate “offset
projects within the Stevens Brook Watershed,” which are intended to mitigate possible adverse
effects from sediment and nutrient discharges via stormwater that travels beyond the proposed

on-site stormwater treatment facilities and the project site, occurring as a consequence of the

construction and operation of the proposed Wal-Mart. ln consideration of JLD’s pledge to
incorporate these stormwater offset projects into a revised project plan, VNRC, NWCRG, Mary
Frey, John Hudak, NRB, and the Town agreed to the dismissal of the storrnwater appeals
(Docket Nos. 129-5-06 Vtec and 221-10-07 Vtec) and to the withdrawal of the challenges raised
by these appellants in Docket Nos. 92-5-07 Vtec, 80-4-08 Vtec, and 116-6-08 Vtec relating to
Water quality, erosion, drainage, and stormwater issues The Court accepted these parties’ filings
and granted their dismissal requests when the request was_filed on the first day of trial.

ln regards to the cross-appeal filed by the City in the appeal of the altered Act 250 Permit
(Docket No. 116-6-08 Vtec), the City and JLD entered into mediation, which resulted in the
resolution of their dispute. The generai subject of the City’s cross-appeal was its concern that if
the proposed Wal-Mart were approved, the City would suffer adverse economic impacts,
particularly in regards to its downtown region. To address these concerns, JLD agreed (subject
to any final order of this Court) to make certain payments to the City, make certain investments
in City properties, and cooperate in certain revitalization efforts within the City. In return, the
City agreed to the dismissal of its cross-appeal in Docket No. 116-6-08 Vtec, with prejudice and
subject to the final order of this Court. A copy of the agreement between JLD Properties and the
City is attached to this Decision as Exhibit l.

The entries in the various Dockets memorialize the volume of pretrial issues addressed by
the Court. In its March 16, 2009 Interim Decision on Multiple Motions, the Court determined
that summary judgment was appropriate as to Questions l, 2, 3, and 4 from VNRC’s Statement
of Questions in the appeal of the municipal site plan, conditional use, and PUD approvals (i.e.,
Docket No. 92-5-07 Vtec), since these Questions alleged conflicts of interest that the Court
determined could not be the legal basis for the relief VNRC requested. The Court also
reaffirmed in this Interim Decision its prior determination that VNRC’s allegations of improper
conduct and possible conflict of interest by District Commission members did not require
dismissal and remand of ' Docket No. 116-6-08 Vtec. A further consequence of this
determination was that VNRC’s Question l in Docket No. 116-6-08 Vtec was dismissed

' As to VNRC’s then-pending request that the Court conclude that JLD’s revised Act 250
application in Docket No. 116-6-08 Vtec was improper under the doctrine _of successive
applications and should therefore be dismissed, the Court concluded that such a legal question

-was too fact dependent, that there existed a dispute as to the material facts, and that therefore

q>

neither party was entitled to summary judgment Similarly, the Court declined to rule at that
pretrial stage, as requested by JLD, that its current project w n_ot an improper successive
application. This legal issue is one of the first issues addressed in the Discussion section of this
Decision.

As to JLD’s subdivision application, VNRC’s first three questions in its Statement of
Questions presented a challenge concerning which version of the Town of St. Albans Zoning and
Subdivision Bylaws (“Bylaws”) applied to the proposed subdivision However, the parties were
able to resolve this legal issue, as reflected in the docket sheet entries for December 18, 2006.
As a consequence of the resolution reached by the parties, Questions l, 2, and 3 in Docket
No. 242-10-06 Vtec were dismissed

As a consequence of these various resolutions, whether by agreement of the parties or
various pretrial determinations by the Court, the unresolved issues and remaining Dockets
awaiting trial were reduced to the following:

> A limited set of issues concerning VNRC’s appeal of the DRB determination on
JLD’s four-lot subdivision application (Docket No. 242-10-06 Vtec).

> The challenges remaining in the Commons’ and VNRC’s appeal of the DRB
determination on JLD’s site plan, conditional use, and PUD applications (Docket No.
92-5-07 Vtec).

> The challenges remaining in the appeals of the District Commission’s determinations
on JLD’s Act 250 applicationl Since the appeal issues raised in the first Act 250
appeal (Docket No. 80-4-08 Vtec) were either duplicated or subsumed into the appeal
of the District Commission determination on the various motions to alter (Docket No.
116-6-08 Vtec), only the latter Docket was truly at issue when trial commenced

At the start of trial, the parties presented their various summaries of the remaining
disputed issues in all Dockets that remained open. Their summaries revealed a consensus that
the following six general issues remained in dispute and would therefore be the general subjects
at trial:

1. Were the pending Act 250 and municipal applications barred by the legal doctrine
prohibiting the consideration of similar successive applications?

2. Are the economic impacts from the current Wal-Mart project likely to be so adverse
as to require rejection of the pending application, pursuant to the applicable Act 250
criteria and municipal Zoning regulatory provisions? `

3. Will the traffic generated by the proposed Wal-Mart cause negative impacts upon
adjacent highways, even after the construction of mitigation measures and highway

improvements proposed by JLD, such that the Act 250 and municipal applications
should be denied, or approved with appropriate additional conditions?

4. Whether the impact of the proposed Wal-Mart on identified prime agricultural soils
requires denial of the applications?4 -

5. Does the proposed project comply with the applicable provisions of the St. Albans
Town Plan and the North Country Regional Plan?

6. Should the Court impose in any approval it may issue the limitations concerning
grocery and gasoline sales for_ which Commons advocates?

With this summary of the remaining disputed issues in mind, the Court received the
parties’ presentation of admissible evidence and legal arguments The Court also visited the
proposed site and related areas within the Town, the City and the adjacent Town of Swanton;
these site visits provided useful context for the evidence that was offered and admitted at trial.
Based upon such evidence, the Court renders the following F indings of Fact, Conclusions of Law

and Order.5

Factual Findings

I. The proposed_development.

l. JLD Properties owns 107:1: acres of land along the westerly side of U.S. Route 7 in St.
Albans Town. The property once was the site of a family agricultural operation known as the
Yandow Farrn. This currently undeveloped parcel of land is located across Route 7 from the St.
Albans Drive-In Theater and about a mile north of the boundary With the City. The project site
is also located a short distance north of the junction between U.S. Route 7 and Vermont Route
207, which serves as access to the nearby on- and off-rarnps for Exit 20 to Interstate 89.

2. The subject property is located in the Town of St. Albans Commercial and

Commercial/Light Industrial zoning districts and in growth centers specifically identified by the

 

4 JLD contends that positive partial findings its predecessor received under Act 250 criterion 9(B) in a prior Act 250
subdivision proceeding should be extended, thereby foreclosing that issue in this proceeding We discuss this
argument below beginning at page 24.

5 ln the course of the parties completing their post-trial filings, JLD filed a motion to dismiss Appellants VNRC,
NWCRG, Marie Frey, Richard Hudak, and their fellow co-appellants in ali appeals, as well as R.L. Vallee (a co-
appellant with Commons), due to JLD’s assertion that these appellants lack standing to prosecute their respective
appeals.' In response, VNRC and its co-appellants filed their objections to JLD’s motion, together with two motions
of their own: (l) a motion requesting that the court impose sanctions upon JLD, due to the alleged tardiness of JLD’s
dismissal motion, and (2) a motion requesting that the Court take judicial notice of the Act 250 land use permits for
two preexisting developments (Franklin Park West and Franklin Business Park), not associated with JLD or its
proposed Wal-Mart development, but that are also located adjacent to and rely upon access to U.S. Route 7.
Because these post-trial motions are so fact specific, we address each motion alter the above Findings section.

Town and the Northwest Regional Planning Commission. The project site is located just south
of the boundary line shared with the Town of Swanton, which has also designated a nearby area
as a growth center. These various growth center designations have not been adopted by the State
of Verrnont.
3. JLD proposes to subdivide its parcel into four lots: Lot l of 9.6:t acres and Lot 2 of 6.3:&
acres would both have road frontage on U.S. Route 7 and are not presently proposed for
development, and no such development applications have been presented;6 Lot 3 contains 52.1:|:
acres and is the site of the proposed Wal-Mart development; and Lot 4 contains 38.9:t acres,
which would largely remain undeveloped. See Exhibit 1 (“Wal-Mart - JLD Propertics Overall
Property Plan”).
4. The only portion proposed for development within Lot 4 is an internal road that
transitions through the front lots and provides access between the lots and adjacent
developments and an additional access to U.S. Route 7 from the adjacent development to the
south.
5. Portions of Lots 3 and 4 border Stevens Brook; JLD has identified 55:l: acres within Lots
3 and 4 and near Stevens Brook that it pledges will remain undisturbed and undeveloped.
6. The proposed development of Lot 3 consists of a proposed Wal-Mart discount store to be
operated within a single-story building of 146,755 Square feet. The discount store would also
include a garden center, associated patios, and walkways The building is proposed to be 1,300
feet off of the westerly boundary of U.S. Route 7 and approximately twenty-seven feet lower in
elevation than that westerly highway boundary. The exterior of the building will be about
twenty-eight feet high, with a peaked facade above the front entrance with a height of forty feet
above the finished grade.
7. ` ln addition to the building and garden center, the proposed project includes site work
depicted in JLD’s multi-page site plan (Exhibits 1-15) and supporting documents including the
following components:

a. grading and landscaping;

b. connection to municipal water supply and wastewater treatment sy_stems;

c. construction of all support utilities (on-site water and sewer lines and electric and other
utilities)',

 

6 JLD acknowledges that no development may occur on their Lots l and 2 without the prior issuance of the
necessary state and municipal permits

d. parking for 737 customer and employee vehicles;
lighting for the parking lot, building, access road, and signage;

f. construction of an on-site stormwater treatment system, and the stormwater offset
projects referenced in the parties’ Stormwater Settlement Agreement',

g. a 650-foot access road (with a center island planted with trees, and with additional trees
and sidewalks lining both sides of the access road);

h. additional interior roadways for on-site and off-site vehicle travel; and

i. off-site highway and roadway improvements intended to mitigate traffic safety and
congestion problems

8. The proposed project also incorporates all conditional payments and other investments
pledged by JLD Properties to the City in response to the City’s concerns about the proposed
Wal-Mart’s possible adverse economic impacts upon the City in general and its downtown
region in particular.

9. JLD applied for an Act 250 permit for its current project by application dated December
21, 2005. The full Act 250 application and supporting schedules were admitted into evidence as
JLD Exhibit 47. On April 4, 2008, the District Comrnission issued Act 250 Permit #6F0583 and
its supporting Findings of Fact, Conclusions of Law and Order. ln response to various motions
to alter filed on behalf of ANR, VNRC, NWCRG, Marie Frey, and Richard Hudak, the District
Commission issued its May 16, 2008 Memorandum of Decision, granting in part and denying in
part the requested alterations to certain permit conditions Each District Commission decision
was appealed to this Court and is the subject of Docket Nos. 80-4-08 Vtec and 116-6-08 Vtec,
respectivelyl l

10. JLD also applied for municipal site plan, conditional use, and PUD approvals on
November 16, 2006, which the DRB granted on April 6, 2007. This application was admitted
into evidence as JLD Exhibit 48. The appeals of those municipal determinations are the subject
of Docket No. 92-5-07 Vtec.

11. JLD’s four-lot subdivision application (Exhibit 49) was approved by the DRB on
September 22, 2006; the appeal of that municipal determination is the subject of Docket No.
242-10»06 vice `

12. JLD initially filed its storrnwater discharge permit application for the operation of the
proposed Wal-Mart facility on July 29, 2004; the DEC issued-Permit #365 S-INDS on April 26,
2006. The appeal of that DEC determination is the subject of Docket No. 129-5-06 Vtec. DEC

qv

also approved JLD’s application for a stormwater permit for the construction phase of its project
(DEC Permit #3655-INDC); the appeal of that permit is the subject of Docket No. 221-10-07
Vtec. As a consequence of the parties’ Stormwater Settlement Agreement, JLD has revised its

on- and off-site stormwater systems

II. The Appel_lants ant_i their i1_1terests.

13. VNRC is a non-profit, non-governmental environmental organization with an office in
Montpelier, Vermont. The Court is aware that VNRC has been an active participant in general
environmental discussions throughout Vermont, and in specific Act 250 proceedings over a
number of years, including the prior application for a Wal-l\/lart development on this site,
reviewed fifteen years ago by the former Environmental Board and the Vermont Supreme Court.
See In re Wal*Mart Stores, Inc. and The St. Albans Group_, 167 Vt. 75 (1997).

14. VNRC also participated in the municipal zoning and subdivision proceedings that are
now on appeal before this Court, as did its co-appellants, NWCRG, Marie Frey, and Richard
Hudak.

15. ln the current Act 250 proceedings the District Commission concluded that VNRC was
entitled to interested person status and had “a particularized interest protected by the criteria
noted,“ all pursuant to 10 V.S.A. § 6085(c)(1)(e) and then-existing Environmental Board Rules
l4(A)(5) and 14(1). In re JLD Props of St. Albans. LLC, No. 6F0583, Findings of Fact,
Conclusions of Law and Order at 3 (Dist. #6 Env. Comm’n Apr. 4, 2008) [hereinafter “2008
Dist. Commission Decision,” a copy of which was admitted into evidence at trial as JLD Exhibit
30].7 The District Commission concluded that VNRC was entitled to party status under Act 250
criteria l, l(B), l(D), l(E), l(F), I(G), 4, 5, 6, 7, 8, 8(A), 9(A), 9(B), 9(H), 9(K), and 10. JLD
chose not to appeal these party status determinations in favor of VNRC. lit

16. Marie Frey and Richard Hudak are residents of the Town of Swanton and own and
operate the Hudak Farm, an agricultural production and retail operation located in Swanton and

along U.S. Route 7 about one third of a mile north of the project site, The District Commission

 

7 We are directed to follow the general rule in g M proceedings to look anew at the application as if no decision
had been rendered below. See ln re Killington, Ltd., 159 Vt. 206, 214 (1992) (“In a de novo proceeding, the
[reviewing court or] Board is required to hear the matter as if there had been no prior proceedings in the district
commission.") (citing ln re Green Peak Estates, 154 \{t. 363, 372 (1990)). See also V.R.E.C.P. S(g). However, this
procedural rule only applies to the factual findings and legal conclusions preserved for our review on appeal. See 10
V.S.A. § 8504(11) (limiting the t_i§ n_o_y_o hearing to “those issues which have been appealed"). To the extent that a
finding or conclusion is not appealed, those determinations are final. 24 V.S.A. § 4472.

granted Ms. Frey and Mr. Hudak preliminary and final party status in the Act 250 proceeding
under criteria 1(B), l(C), 4, 5, 7, 8, 9(A), 9(B), 9(H), and 10. E. JLD also chose not to appeal
these party status determinations Ms. Frey and Mr. Hudak also participated in the municipal
zoning and subdivision proceedings; their right to participate in those proceedings and in these
consolidated appeals had not been challenged until the post-trial dismissal motion filed by JLD.
17. NWCRG is an organization of private citizens', its contact person was identified by the
District Commission as Perry Cooper of Enosburg Falls, Vermont. 2008 Dist. Commission
Decision at 3. The District Commission granted NWCRG preliminary and final party status in
the Act 250 proceeding under criteria l, l(A), l(B), l(D), l(E), l(F), l(G), 4, 5, 6, 7, 8, 8(A),
9(A), 9(B), 9(H), 9(K), and 10. No party appealed these party status determinations in favor of
NWCRG. E.

18. Commons owns the shopping complex development commonly known as Highgate
Commons, located along U.S. Route 7 about one third of a mile south of the project site,
Comrnons either participated or received party status in the Act 250, municipal zoning and
subdivision proceedings now before this Court. JLD does not contest the rights of Commons to
party status or standing in any of the proceedings that remain on appeal before this Court.

19. R.L. Vallee is a private corporation that owns and operates several retail establishments
including combined gas stations and convenience stores known as “Maplefields” One such R.L.
Vallee operation is located in St. Albans Town, along U.S. Route 7, about one third of a mile
south of the .lLD/Wal-Mart project site.

20. Access to this R.L. Vallee project site is from a curb cut intersection along Route 7, at the
Highgate Commons retail developmentl Traffic from the proposed Wal-Mart will flow through
this intersection Due to the proposed proj ect’s impact upon the intersection used to access the
R.L. Vallee gas station/convenience store, JLD has committed to making improvements to this
and other intersections along Route 7.

21. R.L~. Vallee participated in the municipal zoning and subdivision proceedings At no time
prior to the conclusion of the trial in these consolidated appeals did JLD challenge R.L. Vallee’s
status as a party, including a party with standing to prosecute any of its appeals in these Dockets.
22. R.L. Vallee and its co-appellant, Commons, sought this Court’s additional authority to
participate as a party in the latter Act 250 appeal (Docket No. l 16-6-08 Vtec) with status under
Act 250 criteria 7 (municipal services) and 9(A) (impact on growth). JLD did not contest this

lO

request for additional party status The Court granted the requested additional party status by
Entry Order dated October 3, 2008,

23. R.L. Vallee and Commons expressed concerns that the proposed Wal-Mart not be
allowed to operate as a Wal-l\/lart “Super Store,” since such facilities have been known to include
gas stations and grocery stores The economic impact of such an operation has not been the
subject of specific evidence presented by JLD in these proceedings

24. The City, Town, and Northwest Regional Planning Cornmission appear as either
appellants or interested persons in most (and, in the case of the Town, all) of these consolidated
appeals JLD has not challenged the authority of any of these entities to participate in one or
more of these consolidated appeals

25. ANR, NRB, and V'l`rans are all subdivisions of the State and have various regulatory and
quasi-judicial responsibilities over issues that are material to JLD’s proposed development JLD
has not challenged the authority of any of these entities to participate as a party in one or more of

these consolidated appeals

III. Changes to the proposed development,slgroundirhgarea, anienvirons.

26. Sometime before December 21, 1993, the St. Albans Group (JLD Properties’
predecessor-in-interest to the project site) and Wal-Mart Stores, lnc., applied for an Act 250 land
use permit to build a Wal-Mart discount retail store in the same location in St. Albans Town that
is now owned by JLD Properties

27. On December 21, 1993, the District Commission issued Act 250 Land Use Permit
#6F0471, authorizing the then-applicants the St. Albans Group and Wal-Mart Stores, lnc., to
build a 126,090-square-foot discount retail store.

28. In lanuary 1994, several interested parties appealed the District Commission’s
determination to the Environmental Board and requested that the Board grant them party status
on several Act 250 criteria, all of which are identified in 10 V.S.A. § 6086. The then-applicants
contested the grant of party status to these appellants The Board granted party status to the
appellants with respect to certain Act 250 criteria, and the appeal proceeded relative to criteria
l(A), l(B), l(E),l(G), 4, 5, 6, 7, 9(A), 9(H), 9(K), and 10. The interested parties requested that
the Board reconsider its decision denying them party status with respect to certain other criteria,
but the Board did not alter its decision. During the appeal, the then-applicants amended the size

of the proposed store, reducing it to 100,000 square feet.

11

29. On December 23, 1994, the Environmental Board overturned the District Commission’s
issuance of an Act 250 permit After concluding that the then-applicants had failed to meet the
requirements of Act 250 criteria 6 and 7 (impacts upon educational and municipal services); 9(A)
(irnpact upon town and regional growth patterns), and 9(H) (costs of scattered development), the
Environmental Board denied the permit applicationg

30. The then-applicants asked the Environmental Board to alter its determination This
request was denied, and the Environmental Board issued its final determinations on June 27,
1995. See ln re St. Albans Group and Wal*Mart Stores. lnc., No. 6F0471-EB, Findings of Fact,
Conclusions of Law, & Order (Altered) (Vt. Envtl. Bd. June 27, 1995), available at
http://www.nrb.state.vtus/lup/decisions/ 1995/6f0471-eb-fco-alt.pdf [hereinafter “1995 Env. Bd.
Decision”]. This determination also concluded that the then-applicants had failed to meet their
initial burden of production under criteria 6, 7, 9(A), and 9(H). See id at 43-53.

31. 'l`he then-applicants appealed the 1995 Env. Bd. Decision to the Vermont Supreme Court,
which upheld the Environmental Board’s denial of an Act 250 permit See In re Wal*l\/lart
Stores, lnc. and The St. Albans Group, 167 Vt. 75 (1997).

32. The Wal-Mart store that JLD currently proposes is larger than that proposed in 1993 by a
factor of nearly 1.5; its ability to generate greater gross retail receipts and economic activity was
minimally discussed during trial but did not appear disputed

33. Other changes to the physical characteristics have been included in the proposed project,
including acquisition of easements needed for access to a highway bypass loop road (part of the
highway bypass has been constructed); more extensive traffic improvements and mitigation
measures; more extensive landscaping; and more extensive measures to address stormwater
runoff.

34. The potential adverse economic impacts from the 1993 proposed Wal-Mart have been
affected, not so much by changes to the proposed development but rather by changes that have
occurred within the surrounding area, its economic characteristics and the taxing and regulatory
mechanisms affecting this proposed development including the following'.

a. The former Environmental Board concluded that the Wal-Mart development
proposed in 1993 would likely cause an increase in the number of area school-
aged children, thereby increasing the cost of educational services beyond the net
increase in tax revenues that the project would generate The Board also noted

 

s VNRC appropriately refers to these four criteria or sub-criteria as the Act 250 economic criterial

12

that, at that time, the student population in the area schools was at the capacity of
area educational facilities, and that the additional school children that the Wal-
Mart development was likely to contribute would likely “exacerbate an existing
adverse condition” within the school system, and therefore rendered negative
findings under Act 250 criterion 6. 1995 Env. Bd. Decision at 51-52.

The twenty-five years since the Environmental Board’s first decision has
shown that school enrollment in Vermont, including in St. Albans Town and the
adjoining municipalities, peaked around the time of the first Wal-Mart
application The predicted increase in students, particularly that which would
require new school bonding and construction, has not occurred In fact, school
enrollment has dropped by two to eight percent in area public schools Further,
the mechanism for funding public education has changed significantly since 1993.
With the enactment of Act 60, educational funding is no longer based exclusively
upon the strength (and weakness) of a local grand list, but rather upon a complex
formula administered by the State that (thankfully) we are not required to detail in
these proceedings One undisputed potential of the current state education
finding formula is that an increase in students in the magnitude of what the
currently proposed Wal-Mart would generate could actually contribute to a
reduction in local educational tax rates, due to a resulting decrease in per-pupil
school spending at the local school level.

The Board also concluded in 1993 that negative findings under Act 250
criterion 7 were required because the Wal-Mart developers had not provided a
sufficient basis for the Board to determine that the proposed project would not
create an unreasonable burden on the ability of local governments to provide
municipal services. E. at 53.

In support of its current application, JLD submitted from both the Town and
City confirmations of the municipalities’ ability to serve the anticipated needs that
the proposed development will bring to these communities. No contradictory
evidence was offered at trial. JLD’s economic experts also provided convincing
evidence that the proposed project could, at Worst, contribute to a minor net
increase in municipal tax assessments and, at best, contribute to a minor net
decrease in municipal tax assessments Whilc VNRC’s experts provided some
reasonable criticisms of JLD’s expert assessments and the mechanisms they
employed, the criticisms were not sufficient enough to invalidate the municipal
tax projections in support of the project.

The Board also ruled that the 1993 Wal-Mart proposal would significantly and
negatively impact the Town’s, City’s, and region’s potential financial capacity to
accommodate total and expected rates of growth under Act 250 criterion 9(A). In
so ruling, the Board noted that while the area near the project site included some
commercial development, many open spaces in the area remained and none of
what development had thus far occurred was of the aggregate size and magnitude
of the then-proposed Wal-Mart. Further, the Board concluded that the proposed
Wal-Mart would likely contribute to the costs that arise for a community when
scattered development is allowed, thereby failing to conform to criterion 9(H)l

Lastly, the Board concluded that the proposed Wal-Mart would likely cause other

13

adverse economic impacts by contributing to the demise of several competing
discount shopping centers that then existed in the area, including Ames,
Woolworths, and Ben Franklin department stores.

Since 1993, the area near the project site has seen considerable changes and
development expansions, even in the absence of the proposed Wal-Mart. The
Town has extended its municipal water supply and wastewater treatment systems
past the project site and nearly to its boundary line with the Town of Swanton. in
accordance with the growth center designation adopted by the Town, and a
separate growth center designation by the Northwest Regional Planning
Commission, much of the commercial development that had only been proposed
when the Board rendered its 1994 and 1995 decisions have been completed
Several large commercial centers now exist along the one-mile stretch of U.S.
Route 7 between the border with the City and the project site; several larger
commercial enterprises have also been established along Route 207 between the
project site and the Exit 20 entrance and exit ramps to lnterstate 89.

lncluded in this conglomeration of commercial developments within a mile-
and-a-half radius of the proposed project site are fifty-one new commercial
enterprises or developments, identified on JLD Exhibits 3 and 4. Many of these
commercial enterprises or developments, including fast-food restaurants, bank
branch offices, automotive sales, service and supply stores, and large retailers,
such as Price Chopper, Hannaford, Tractor Supply, and Total Home Center,
represent the secondary growth that the Board in 1993 was concerned that Wal-
Mart, if allowed, would foster. Such growth, secondary or not, has already
occurred, despite Wal-Mart’s absence in the region.

35. To the extent that the proposed Wal-Mart project could contribute to adverse economic
impacts to the City, as an adjoining municipality, those adverse economic impacts have been
minimized or negated .by the economic payments and investments JLD has pledged to make to
the City.

36. JLD Properties has also proposed to increase its investment in improvements to area
roads and highways, which have also undergone separate improvements and expansions since
the original Wal-Mart was proposed for the project site in 1993. 'l`hose improvements are

discussed in more detail below in the factual findings on traffic impacts.

VI. Additional economic impacts of the current proposed project,

 

37. JLD provided convincing expert testimony as to the economic impacts the proposed
development will generate The best current estimate is that the operational Wal-Mart will
generate a total of 225 additional jobs to the region, some part-time, others full-time positions

The best estimate of additional annual gross payroll generated by the proposed project is $1.1

14

\.\"\

million during the construction phase of the project and up to $8 million per year by the tenth
year of operation

38. While there was anecdotal evidence from other locations of job losses, failure of
competing businesses due to a Wal-Mart opening, and increased economic pressures upon towns
due to the secondary growth that a Wal-Mart can generate, there was little convincing evidence
that such adversities will be caused by this Wal-Mart development, as currently proposed The
most convincing support for these conclusions derives from circumstances that now exist in the
area, including that:

a) competing discount stores no longer exist in the area; their absence causes
consumers to travel to Burlington and other retail areas outside Franklin County;

b) the proportion of retail sales per capita in Franklin County has decreased far
below the per capita rates for the state and adjoining Chittenden County, as well
as the per capita rates for retail sales that existed in this region in 1993', and

c) what secondary growth that was once feared for this area in 1993, if Wal-Mart
was developed, has largely occurred in its absence.

39. The additional part-time and full-time jobs generated by the operation of the proposed
Wal-Mart will likely result in forty-eight new residents for Franklin County, an estimate that was
reliably determined by JLD’s experts when comparing national baseline population growth
figures to compatible census figures for the Town, the City, and the adjoining Town of Swanton
About eight of these projected new residents will be school-aged children The educational
needs of these new school children will not exceed the current capacity of area schools, even
without the once-expected school bonding and construction due to the atrophy of the area

school-age populations over the last fifteen years.

V. Traffic impacts.
40. As noted above, the proposed Wal-Mart is to be located within zoning districts

designated for commercial and light industrial uses, and within growth areas designated by the
Town and Regional Planning Commission; a nearby section of the Town of Swanton has also
been designated as a growth center. These designations do not appear to have been made in the
abstract; commercial development existed in this area when the District Commission reviewed
the prior Wal-Mart application in 1993; commercial activity has significantly increased since that

time and has brought with it a significant increase in all forms of traftic.

15

65

41. U.S. Route 7 is a frequently used and sometimes congested thoroughfare, particularly as
it travels from the downtown section of the City, through the commercial developments of the
Town commercial districts and up to the project site. This highway generally consists of two
travel lanes; as the highway travels from the City downtown section numerous side street
intersections are encountered particularly within the brief residential section above the
downtown area. As the highway transitions to the Town commercial districts, traffic flow
increases and is assisted by dedicated turn lanes (including the resultant widening of the
highway), signalization, and traffic islands Some of these highway improvements have been
added since 1993.

42. As noted above, the project site is located just north of the junction between Route 7 and
Vermont Route 207; Exit 20 to Interstate 89 may be accessed about 1,000 feet to the east of this
junction along Route 207. Both Route 7 and Route 207 are identified by VTrans as rural
highways that provide access to commercial developments

43. A highway bypass loop access road has been proposed and partially constructed, but has
not yet been completed JLD proposes to construct an internal access road that would allow
connection to this proposed highway bypass loop access road and has secured the easements
necessary to provide this access JLD has rejected suggestions that it provide additional
contributions to the cost of the highway bypass and to other public highway improvements

44. JLD proposes a single, signalized curb cut on Route 7 for its four-lot commercial
subdivision Lots 1 and 2 are not presently proposed for development in any of the pending
applications, other than the access roads that run through them. However, if development is
authorized for those lots in future land use applications highway access is expected to be
restricted to the single curb cut JLi) now proposes Lot 4 is proposed to remain otherwise
undeveloped

45. 'JLD has also proposed a loop road within its property to provide access between the
individual lots and access to and from adjacent developments to the north and south. This design
component will afford some relief for traffic between Wal-Mart and other adjacent commercial
developments that would otherwise be required to enter and exit via Route 7.

46. JLD provided credible expert opinion testimony upon the estimated traffic that the
proposed Wal~Mart would generate, both in terms of “primary” traffic (i.e., traffic with the

16

§§

primary purpose of going to and traveling from the proposed Wal-Mart) and “bypass” traffic
(i.e., traffic with Wal-Mart as an intermediate destination). 7

47. JLD’s expert assessed the traffic impact from the proposed project, using generally
accepted methods of traffic analysis, including those adopted and recommended by VTrans.
These methodologies include an assessment of the “level of service” (“LOS”) a highway
intersection enjoys with a LOS A representing the slightest delay at a highway intersection
(under five seconds), a LOS F representing an unacceptable delay (over sixty seconds), and
incremental differences in between LOS A and LOS F.

48. The area highway intersections experience on average a LOS C, which is customary for
Vermont highways that travel through rural areas with commercial development

49. The traffic that the proposed Wal-Mart generates will be spread out over its operational
hours l-lowever, the project will have the most impact on area traffic during the time when the
area roads are already experiencing heavy traffic, particularly when that “peak hour” of existing
traffic coincides with the greatest amount of new traffic generated by the proposed proj ect.9 This
potential collision can result in the greatest impact upon area highway traffic.

50. The most credible estimate of the proposed project’s traffic impact is that it is likely to
generate 778 vehicle trips during the peak hour of weekday afternoon/evening traffic.10 Of this
estimate of peak-hour weekday afternoon/evening trips, 20% (about,156 trips) are estimated to
be derived from existing Route 7 traffic, thereby leaving about 622 new trips during the weekday
afternoon/evening peak hour generated by the proposed Wal-Mart.

51. JLD and its expert concede that this level of new trip generation will have an adverse
impact upon area highways Further complicating the area traffic concerns is a general
agreement that other area commercial developments (including Franklin Park West, Price

Chopper, HighgateiCornmons, and Franklin Business Park), as well as the potential development

 

9 “Peak hour" is a term of art in the field of traffic analysis We understand it to refer to the specific hour during an
entire week, month, or year that experiences the highest level of traffic. Some suggest that to rely only upon “peak
hour” estimates of traffic in designing highways would result in the highways being unreasonably expansive, since
their design would be based upon accommodating the absolute highest level of traffic. Traffic experts therefore
often refer, as did Mr. Dickinson, to the “design hour" when determining an appropriate reference for proposed
highway improvements The “design hour" is the hour in which the 30th highest level of estimated traffic occurs

l° In actuality, the gm estimate of traffic impacts was that provided by JLD’s expert, Roger J. Dickinson. His
report was admitted into evidence as JLD Exhibit 23; his pre-filed testimony was admitted as JLD Exhibit 23A.
VNRC`s expert offered reasonable critiques and criticisms of the traffic testimony and other evidence offered on
behalf of JLD, but it was not sufficient enough to discount the persuasive import of the JLD traffic evidence

17

t$'\

\.3`\

of Lots 1 and 2 Within the JLD commercial subdivision will all contribute additional traffic to
area highways

52. To provide a reasonable basis for designing future mitigation measures JLD’s traffic
expert used a 144% factoring of the estimated design-hour traffic generated by_ the proposed
Wal-Mart. This design level of peak-hour traffic totals about 1,243 vehicle trips

53. Based upon this design estimate of project area traffic impacts JLD proposes to fund and
cause the construction of the following improvements and mitigation measures on area
highways d

a. Signalizing the proposed U.S. 7/Wal-Mart access intersection with new and
exclusive left- and right-turn lanes on U.S. 7. The new traffic signal will be
interconnected with the existing signals at the VT 207, Highgate Commons, and
Price Chopper/Franklin Park West intersections so as to provide coordinated
operation

b. Signalizing and widening of the VT 207/1-89 Exit 20 northbound off-ramp to
include separate right- and left-turn lanes on the off-ramp.

c. At the U.S. 7fVT 207 intersection, constructing a second southbound left-turn
lane for vehicles turning from U.S. 7 onto VT 207 and a second Westbound left-
turn lane for vehicles turning from VT 207 onto U.S. 7 south. The latter will also
include a second southbound through lane extending from this intersection south
to a point approximately 500 feet south of the Price Chopper intersection

dA At the U.S. 7/Highgate Commons intersection widening U.S. 7 from Highgate
Cornmons north to the right-turn slip ramp leading to V'l` 207 in order to provide
two northbound departure lanes, converting the existing northbound right-turn
lane entering Highgate Commons to a through lane, constructing a new right-turn
lane for northbound traffic entering Highgate Commons, and adding a second
southbound through lane as described above. The center median in U.S. 7 north
of the Highgate Commons intersection will also be modified to increase the
southbound left-turn storage length for traffic entering Highgate Commons.

e. At the U.S. 7/Franklin Park West/Price Chopper intersection widening the
northbound U.S. 7 approach to increase the queue storage length for the proposed
northbound through/right-turn lane to 300 feet.

f. Signalizing the U.S. 7/VT 105 approach intersection and constructing a new
southbound left-turn lane and a new westbound right-turn lane.

g. Modii`ying the existing traffic signal at Upper/Lower Newton Street to provide
protected plus permitted11 left-turn phasing (advance green) on the Lower Newton
Street approach, revising the lane markings to optimize lane widths, replacing the

 

l' These are terms of art in traffic analysis: “protected” refers to a dedicated travel lane for tuming; “permitted”
refers only to the legality of turning left from a through traffic lane.

18

existing pedestrian signals and installing vehicle detector loops to provide vehicle
actuation.

h. Replacing the existing traffic signal controller(s) at the Lake Street and Fairfield
Street intersections in downtown St. Albans City, upgrading the existing
pedestrian signals and installing vehicle detector loops to provide vehicle
actuation.

54. With these highway improvements and traffic mitigation measures the traffic on area
highways will not likely degrade below the current level of service, and may actually be
improved, even in light of the traffic that the proposed Wal-Mart and other area developments
will generate, including the traffic Wal-Mart generates during the peak traffic hours

55. Convincing evidence was offered on behalf of VNRC, VTrans, and Commons of
additional highway improvements and traffic mitigation measures that could help maintain or
further improve area highway traffic, particularly if the improvements JLD proposes do not
sufficiently mitigate the traffic impacts of the proposed Wal-Mart. These improvements include
additional sidewalks for pedestrian traffic and additional travel lanes for bicycle traffic; further
highway improvements could include additional travel lanes at intersections along Routes 7 and
207, and double “tear drop” roundabouts at the l-89/VT 207 interchange ]ust this latter highway
improvement could cost in excess of $2 million The Court is uncertain whether these additional
improvements will be needed and whether, if constructed, they will alleviate highway congestion
caused by Wal-Mart.

56. Analysis of the traffic impacts from the proposed Wal-l\/Iart can become complicated
when considering not only the existing traffic, but also the additional traffic that could be
generated by developments that are proposed and permitted, but not yet constructed and in
operation

57. in addition to the commercial development that has actually occurred along Routes 7 and
207, other large commercial developments are proposed for the area, each of which will generate
vehicle trips along area highways Two such proposed developments are (1) Franklin Park West,
which borders on Route 7, and (2) the Franklin Business Park, which has access from Route 207.
Neither site has undergone the actual development and build-out that Was first envisioned when
proposed

58. JLD’s traffic analysis includes reasonable estimates of the increased traffic that may be

generated by these nearby developments over the next five years Estimates of future traffic

19

i~.§\

generated by these nearby developments need not be included in JLD’s traffic calculations due
to two undisputed facts: first, neither Franklin Park West nor the Franklin Business Park have
experienced the rates of development first anticipated', and second, any incremental development
in either of these business parks requires prior permit approval from the District Commission
thereby vesting the District Commission with the authority to review the estimated new traffic
that the new business park development may generate and determine whether the approval of

such individual developments should be conditioned upon additional traffic mitigation measures

VI. ImpLupon prime agricultural soils.
59. The parties do not dispute that JLD’s property contains prime agricultural soils If the
proposed Wal-Mart is built, it .will impact approximately forty-four acres of prime agricultural
soils on the project site. By impact, we mean here that these prime agricultural soils will be
disturbed by the proposed construction and thereafter dedicated to hosting the building, parking
lots, interior roads, and related improvements on the project site.
60. The use of these soils for agricultural purposes has been less than successful JLD has
made their land available for agricultural use, but has not encountered a farmer willing to pay
more than $1,500 per year to use the agricultural soils on the site. As a point of reference, this
yearly agricultural income represents less than five percent of the annual real estate taxes for the
project site (iiscal year 2008 taxes for the entire 107d: acres were $35,393).
61. Several area agricultural operations are located within several miles of the project site,
although no agricultural operations are adjacent to or are likely to be adversely impacted by the
proposed project, The closest agricultural operation is the Hudak Farm, located in the adjacent
Town of Swanton about one third of a mile from the Wal-Mart project site. The Hudak Farm
and the project site are separated by Stevens Brook. The Hudak Farrn is located in a different
municipal zoning district: the Rural/Agricultural Zoning District. 7
62. The Hudak Farrn is a family-owned and -run agricultural operation consisting of
agricultural production a greenhouse/nursery, and retail operations for agricultural produce,
7 plants, and other goods
63. JLD does not own or control lands containing nonagricultural or secondary agricultural
soils in the Town City, or elsewhere in Franklin County. Neither JLD nor any other parties to
this proceeding have identified another site that would be suitable for this proposed project,

particularly a site that did not contain agricultural soils

20

63

64. Separate from the other Act 250 proceedings mentioned above, the St. Albans Group
(JLD’s predecessor) also requested Act 250 approval to subdivide the same project site now
owned by JLD. JLD is the successor-in-interest to the St. Albans Group. This subdivision
application was filed pursuant to the then-existing Environmental Board Rule 21, which allowed
applicants to apply for partial review under the relevant Act 250 criteria for a proposed
subdivision or development

65. On January 31, 2002, the District Commission issued its Findings of Fact, Conclusions of
Law and Order in regards to the St. Albans Group’s subdivision application requesting partial
affirmative findings including the proposed subdivision’s impact upon primary agricultural
soils. A copy of this District Commission determination was admitted into evidence as JLD
Exhibit 27 and is hereinafter referred to as the “2002 District Commission Decision.”

66. The District Commission specifically determined in 2002 that a subdivision of the project '
site, containing a lot identical to the Lot 3 JLD now proposes to develop, would directly impact
forty acres of prime agricultural soils and “will effectively remove all 58 acres [of prime
agricultural soils on the project site] from agricultural production.” 2002 District Commission
Decision at 4, il 17. The District Commission concluded that the prime agricultural soils on the
project site included “Massena Stony Loan, Georgia Stony Loam and Georgia Extremely Stony
Loam.” l_d. atjl 16.

67. The St. Albans Group conceded that its proposed subdivision and eventual development
of the project site would remove prime agricultural soils from effective production ln light of
this conceded impact, and in order to secure positive findings for its proposed subdivision and
eventual development, the St. Albans Group agreed to make payments to the Vermont l-Iousing
and Conservation Board (“Vl-ICB”) based upon a formula established by VHCB, which is based
upon a multiplier derived from current agricultural land values in Franklin County. E. at 5, 11 23.
Such agreements are often referred to as “agricultural mitigation agreements.”

68. A specific component of the agricultural mitigation agreement proposed by the St.
Albans Group was that VHCB would use the paid funds on eligible agricultural projects within
the District Commission’s jurisdictional area. As successor-in-interest to the project and its
project site, JLD has affirmed its commitment to this agricultural mitigation agreement

69. Under the current formula, JLD would pay $l67,622.50 to VHCB due to the loss of the

on-site prime agricultural soils VHCB would have the authority to use these funds for eligible

21

agricultural projects including authority to purchase development rights and conservation
restrictions on area farms

70. The District Commission reviewed the then-existing procedures for approving an
agricultural mitigation agreement that would allow for the District Commission to conclude that
the cumulative net consequences were that the proposed subdivision or development could
satisfy the then-existing provisions of Act 250 criterion 9(B), codified in 10 V.S.A.
§ 6086(a)(9)(B).

71. The District Commission concluded that, with the applicant’s commitment to make the
calculated payments to VHCB pursuant to the parties’ agricultural-mitigation agreement the
proposed subdivision would not “result in any [net] reduction in the agricultural potential of
[identified] primary agricultural soils,” as directed by 10 V.S.A. § 6086(a)(9)(B).

72. The District Commission concluded its 2002 Decision with a directive that the “foregoing
Partial Findings of Fact and Conclusions of Law are valid for three years unless extended.” E.
at 9.

73. In December 2004, prior to the filing of the currently pending Act 250 application lLD’s
agent filed a request with the District Commission for an extension of the 2002 approval of the
agricultural mitigation agreement

74. As noted above, the area adjacent and near the project site has experienced increased
commercial use, most significantly since 1993. The area has been designated as a commercial
growth center by the Town and the Regional Commission', a nearby area in Swanton has been
designated as a growth area as well. The area has not, however, been designated by the State as

a commercial growth area.

VII. A Wal-Mart “Super Store”: is it to be, or not to be?

75. In the parlance of Wal-Mart advocates and adversaries a Wal-Mart “Super Store” is a
term used to identify a specific type of large, multi-dimensional Wal-Mart that includes the
discount retail store envisioned in the pending applications but also includes under the same
roof, a full grocery store, gasoline or service station and perhaps other components While JLD
concedes that the discount retail store it proposes for St Albans is a large Wal- Mart, including as
much square footage as some of its “Super Stores,” it has repeatedly professed that this facility` is

not intended to be a grocery store, and will not include a gasoline or service station

22

tell

76. JLD has never proposed including such retail services in the proposed facility. lt
acknowledges that, even if it receives the requested land use approvals it would have no
authority to conduct such activities within this proposed Wal-Mart. JLD acknowledges that if its
applications are approved, and if it later desired to expand the goods and services offered in this
Wal-Mart, it could only do so after securing all necessary permit amendments

77. Commons, as the owner of nearby commercial developments in which grocery stores and
gas stations operate, expresses two credible concerns: first, that if, in fact, the proposed Wal-
Mart was authorized to operate as a “Super Store” such that it included a full grocery store
operation it would be directly competing with the Commons’ grocery store and other nearby
grocery stores and may thereby foster the negative economic impact once feared by the
Environmental Board. Second, Commons expresses concerns that if a “Super Store” is allowed
to operate at the project site, the adverse traffic impacts caused by it will be increased

78. JLD concedes that it has not introduced any evidence of what impacts (economic or
otherwise) its development would generate if it were to host a Wal-Mart Super Store that
included a full grocery store component

79. There is no evidence in the record, including JLD’s application materials that would
allow for the operation of a Wal-Mart expanded beyond its conventional discount store theme.
While it is acknowledged that a conventional Wal-Mart store offers for sale several of the same
items as a conventional grocery store, these similarities do not qualify the proposed Wal-Mart as
a “Super Store” or one that directly competes with grocery stores such as the nearby Price
Chopper and Hannaford grocery stores

80. The Wal-Mart store proposed here would sell some retail items commonly offered for
sale in grocery stores supermarkets or gas stations JLD’s representations are that the proposed
St. Albans Wal-Mart would sell similar grocery store items as found in most other conventional
Wal-Mart discount stores including the nearest Wal-Mart in Williston, Vermont. Beyond this
current reference point, JLD was unwilling to provide a more specific limitation on its proposed
operation at least in regards to the future sale of items commonly found in grocery stores

81. l The parties offered varying measures to determine the extent to which the proposed Wal-
Mart could be limited in use, such that it would not directly compete with area grocery stores or

supermarkets in a manner that was not applied for or analyzed in these proceedings JLD’s

23

suggestion lacked specificity; the suggestion offered by Commons appeared verbose and difficult
to apply in future practice.

82. The evidence presented suggested that neither the proposed Wal-Mart nor the existing
operation in Williston devotes more than 10,000 square feet of floor space (including isle space)
to food items (i.e., n__ot including paper goods cleaning items and other non-edible items

commonly available for purchase in both grocery and discount stores).

Discussion
We now turn to an analysis of the remaining legal issues in the pending appeals Those
issues include some recurring procedural disputes including those that are raised in post-trial
motions filed on behalf of JLD and VNRC. We address those procedural issues first, since the
outcome reached could determine whether we may proceed with our review of the pending

applications

I. Remaining Procedural Disputes.

a. Are the pending applications barred by the successive application doctrine?

The trial in these consolidated appeals provided the Court with the opportunity to resolve
the dispute over material facts that prohibited this Court from determining via pretrial summary
judgment the legal question of whether the pending JLD applications are barred by the doctrine
of improper successive applications The legal standard for determining whether a successive
application should be barred remains the same as recited in this Court’s March 16, 2009
Decision: when a prior application for a similar development has been denied, whether in the
context of local or state land use regulation a proponent of a successive, similar project must
show “a substantial change in the application or the circumstances” surrounding the current
project, In re JLD Properties - Wal-l\/Iart St. Albans, Nos. 116-6-08 Vtec, 92-5-07 Vtec, and
242-10-06 Vtec, slip op. at 14 (Vt. Envtl. Ct. Mar. 16, 2009) (Durkin, J.) (quoting I_n_rg
Arrnitage, 2006 VT 113,1] 8, 181 Vt. 241)

Our analysis is aided by the prior permit denial, since the factual basis for that denial
often reveals the shortcomings of the prior project But the changes presented by the current
applicant must be substantial, and not merely a better presentation of evidence that was or could
have been presented in support of the failed application Such a rehashing of the failed permit
proceedings is akin to the relitigation that is barred by the general doctrine of claims preclusion
lj_. at 13-14 (citing ln re Dunkin Donuts 2008 VT 139,1{1\9-10).

 

24

The successive-application doctrine represents a deviation from the general concepts
barring relitigation in recognition of the uniqueness of land use litigation ln matters such as
these consolidated appeals the legal questions address future impacts such as economic and
traffic impacts and not events that occurred in the past, as is often the subject matter of other
civil litigation

An applicant who suffers a denial of its land development application is foreclosed from
reintroducing an identical projectl Dunkin Donuts 2008 VT 139, 1[1] 9-10. But an applicant may
revise its land development proposal, particularly to address the shortcomings of its prior project,
and may present evidence in support of its revised project that includes a showing that the
circumstances surrounding it or the applicable regulatory provisions have materially changed
since the first proposed project was denied approval.

This deviation from the general concepts barring relitigation is sometimes referred to as
the balance between “flexibility and finality.” E. at 1[ 9. lt originated within the context of Act
250 proceedings In re Stowe Club lighlands, 166 Vt. 33, 38 (1996), but was later confirmed as
an appropriate analysis in the context of municipal zoning proceedings In re Hildebrand, 2007
VT 5,1]1! 12-13, 181 Vt. 568.

Within the context of the pending consolidated appeals we conclude that JLD has
presented sufficient evidence to establish that there have been substantial changes to its proposed
development, the circumstances within the host and surrounding communities and the applicable
regulatory provisions that allow the pending applications to go forward To conclude otherwise
would constitute an unduly inflexible legal doctrine that once a proposed development was
denied, no other could be proposed for that project site. The precedents established by our
Supreme Court in Stowe Highlands and Hildebrand support such flexibility and caution against
an unduly and draconian adherence to finality when there has been an adequate showing of
changed circumstances

As noted in our Findings above at Section III (p. 11-14), the most reliable evidence
reveals that none of the factors that led to the denial of the Wal-Mart development proposed in
1993 are likely to exist as a consequence of the Wal-Mart that JLD now proposes some fifteen

years later. Concerns about traffic and stormwater runoff have been addressed by changes in the

25

proposed project.12 The Town has experienced substantial growth in these commercial zoning
districts including the very commercial growth that it was feared Wal-l\/lart would spawn.

This revelation does not support a conclusion that the former Environmental Board erred
in 1994 and 1995 when it concluded that the then-proposed Wal-Mart was likely to cause
adverse economic impacts under Act 250 criteria 6, 7, 9(A), and 9(H) Rather, it supports our
conclusion that the development currently proposed, and the environment in which it will be
situated, is substantially different from that which existed in 1994. The Town and the region
have seen a significant expansion in commercial development, all in the absence of a Wal-Mart
developmentl ln fact, the Town has embraced and encouraged this significant expansion of
commercial development, and has supported this commercial development in this specific area
of Town, by extending its water supply and wastewater sewer lines up to and past the project
site. The Town and the Regional Planning Commission have designated the surrounding area as
a commercial growth center; a nearby section of the Town of Swanton has been designated as a
commercial growth center as well.

Interestingly, there was little evidence presented at trial that the growth that has occurred
along the two mile stretch of U.S. _Route 7 from the downtown section of the City and past the
project site has brought the adverse economic impacts feared in 1994. One such impact that has
occurred actually now speaks in support of approving the proposed Wal-Mart: namely, the past
fear that the then-proposed Wal-Mart would cause competing discount stores in the area to close,
thereby decreasing competition and removing a valued jobs source. Those discount stores
including the Ames, Woolworths, and Ben Franklin department stores closed without nearby
competition from a Wal-Mart. Some might suggest that the demise of these competing discount
stores was assisted by the national prominence of Wal-Mart and the presence of a Wal-Mart in
Williston a number of miles away. While this speculation exists the reality is that the St. Albans
region is not currently served by a local discount retail establishment While many more retail
stores have come into the region, especially along Routes 7 and 207, the persuasive evidence is
that per capita retail spending in the St. Albans region has declined significantly since 1994 and

is currently well below estimated retail spending in nearby Chittenden County. The

 

'2 The former Environmental Board did not rely upon potential adverse impacts of stormwater runoff as a basis for
denying the project in 1994. However, increased concerns about the adverse impacts of stormwater runoff from the
project site threatened to doom JLD’s application in these current proceedings Thus, JLD made revisions to its
treatment of stormwater runoff so as to avoid that potential basis for permit denial

26

c-.

circumstances have changed such that consumers travel out of the St. Albans area to do a
measurable amount of their discount store shopping In fact, no such store exists in the region.
The current circumstances evidence that commercial growth is now encouraged for this area and
that the proposed Wal-Mart will fill a void that now exists in the local discount retail market

Lastly, the current circumstances reveal that the proposed Wal-l\/lart will not likely bring
about the adverse impacts upon area schools and school children that the former Environmental
Board concluded were likely to occur in 1994. The City is also unlikely to suffer the adverse
economic impacts once feared from Wal-Mart, due to JLD’s commitment to mitigate those
possible impacts with its payments to the City and investments in its downtown region. There
was also undisputed evidence presented that the available municipal services now have the
capacity to serve the municipal-service needs that the proposed Wal-Mart is likely to require.

The area schools no longer face the capacity problems presented fifteen years ago. The
cost to educate a child continues to be high and continues to be the source of much debate during
local and state budget sessions This debate has been further fueled by the frequent reality that
the annual cost of a child’s education usually amounts to much more than the real estate taxes
assessed upon the individual homes or developments However, after 1994, the State changed
the manner in which taxes are raised to fund education, thereby alleviating to some degree the
pressures upon local communities to be the sole source for most education handing The most
reliable estimates presented show that the currently proposed Wal-Mart is unlikely to cause more
than a minor increase in local taxes and has some potential to actually cause a minor decrease in
local tax rates due to local cost savings realized by a lowering of the cost-per-student ratio that is
a variable in the state education funding forrnula.

Thus, there has been a significant change in the circumstances that led to the denial of the
prior Wal-Mart development proposal, due to a likelihood of adverse economic impacts under
Act 250 criteria 6, 7, 9(A), and 9(H). ln light of these changed circumstances we conclude that
JLD’s proposed development is sufficiently different than the development first proposed in
1993, both in terms of its characteristics and the circumstances surrounding it, such that this

subsequent application is not barred by the doctrine of improper successive applications

b. Do the identified appellants have standing to prosecute these appeals?
ln its post-trial motion to dismiss JLD Properties asserts that VNRC, the owners of the

Hudak Farm, their co-appellants in the various appeals (JLD collectively refers to these entities

27

\':\

and individuals as the “Appellants”), and R.L. Vallee lack standing to prosecute these various
appeals and therefore should be dismissed as parties in these proceedings ln support of its
dismissal motion, JLD asserts that these Appellants and R.L. Vallee failed to present evidence at
trial to show that they hold the necessary particularized interests to fulfill the minimal
constitutional standards for standing in litigation Although not specifically expressed, we
understand that JLD’s post-trial motion is made with the intention of convincing the Court to
disregard the evidence presented on behalf of these Appellants, dismiss their appeals and render
judgment in JLD’s favor based upon these important procedural requirements

JLD properly notes that a party wishing to appeal an Act 250 or state agency permit
determination must either be a “party by right” or a “person aggrieved by an act or decision”
they seek to appeal. 10 V.S.A. § 8504(a).13 A similar provision-lO V.S.A. § 8504(b)_notes
that a party who wishes to appeal a municipal zoning or planning determination must have
“participated” in the prior proceedings and have fulfilled one or more of the qualifications to be
deemed an “interested person” under 24 V.S.A. § 4465. These statutory requirements codify the
constitutional limitation upon courts to only entertain “actual controversies arising between
adverse litigants duly instituted in courts of proper jurisdiction.” ln re Marcelino Waste Facilig,
No. 44-2-07 Vtec, slip op. at 4 (Vt. Envtl. Ct. Mar. 21, 2008) (Durkin, J.) (quoting Parker v.
Town of Milton, 169 Vt. 74, 77 (1999)).

The Appellants and R.L. Vallee take exception to JLD’s challenge on both procedural
and substantive grounds Both grounds provide a basis for denial of JLD’s dismissal motion.

Our prior Marcelino decision contains controlling precedent in regards to the
constitutional limitations upon courts and the parties that appear before courts as expressed in
M, but contains little further precedent applicable to the state and local land use applications
now before us. ln Marcelino, the appellant challenged an Act 250 district coordinator’s
jurisdictional opinion that the Marcelino Waste Facility did n__ot need to obtain an Act 250 perrnit.
This facility was previously known as the Burlington Landfill; its operation pre~dated the
adoption of Act 250. No party status or standing determinations had been made in the
proceedings that preceded the Marcelino appeal.

Under 10 V.S.A. § 6007(c), “any person” may request a jurisdictional opinion from an

Act 250 district coordinator. However, the right to appeal a jurisdictional determination to this

 

13 10 V.S.A. § 8504(d) contains further limitations on a party wishing to appeal an Act 250 determination

28

Court is limited under 10 V.S.A. §8504(a) to “persons aggrieved,” as defined in 10 V.S.A.
§ 8502(7). Marcelino Waste Facilig, No. 44-2-07 Vtec, slip op. at 4. Thus, in jurisdictional
proceedings such as Marcelino, the first time a party status or standing determination is
considered is on appeal.

In Act 250 application proceedings such as the applications on appeal here in Docket
Nos. 80-4-08 Vtec and 116-6-08 Vtec, party status determinations are first made by the district
commission Any party aggrieved by a party status determination may appeal to this Court. 10
V.S.A. § 8504(a). Thereafter, a party status determination made by a district commission affords
that party “automatic” party status in a subsequent appeal to this Court, unless that status is
changed on this Court’s own motion or that of an opposing party. V.R.E.C.P. 5(d)(2).

The Rules governing environmental court proceedings have been established “to ensure
summary and expedited proceedings consistent with a full and fair determination in every
matter.” V.R.E.C.P. 1. ln the spirit of this directive, our Rules direct that the Court conduct an
initial conference “as soon as possible” after an appeal is filed. V.R.E.C.P. 2(d)(1). At that
conference, the Rules direct that the parties and the Court “shall” consider a number of
procedural issues including issues relating to party status V.R.E.C.P. 2(d)(2)(ii). This
provision assists with the full, fair, and expedited processing of appeals directed by Rule 1.

ln all of these proceedings JLD chose not to appeal the party status determinations made
below, and it did not raise its challenge to Appellants’ standing at any stage in the pretrial
process for`each of these six consolidated appeals We share VNRC’s and R.L. Vallee’s
consternation at the need to address standing issues in a complex litigation such as these six
consolidated appeals for the first time well after the close of evidence and trial. We find
incredible the assertion that in this litigation, with all the vehicles of discovery available and
actually used, a standing challenge could only reveal itself after trial is completed -

JLD properly notes that standing is not equivalent to party status But JLD fails to
properly identify the distinction between the two. As evidenced in the Marcelino proceedings
not all land use proceedings require an immediate determination of party status But when a
party status determination is made, particularly with its statutory prerequisites of “person
aggrieved” and “particularized interest,” that analysis is similar, perhaps identical, to an analysis
of a party’s standing to prosecute an appeal. Party status determinations were made in the Act

250 proceedings below, and JLD chose not to challenge those determinations here.

29

"l

The Act 250 party status determinations made by the District Commission below and left
unchallenged by JLD included determinations that all these Appellants have particularized
interests that could be impacted by the proposed Wal-Mart development and that are addressable
under the applicable provisions of Act 250 and the local subdivision and zoning bylaws

R.L. Vallee is a commercial neighbor attempting to maintain a retail establishment that
may not directly compete with the proposed Wal-Mart, but that will certainly be impacted by the
traffic Wal-Mart generates To the extent that JLD was not compelled, or did not offer to fund
and construct the needed traffic mitigation measures the impact upon R.L. Vallee and others
similarly situated would be greater, perhaps to such an extent as to exacerbate an already
congested traffic environment _

Prior to trial, it appeared undisputed that R.L. Vallee and other Appellants similarly
situated could suffer adverse impacts under all the regulatory criteria challenged in these appeals
JLD’s current standing challenge seems to miss or ignore this point: that to fulfill a burden of
proof in support of a party status and standing request the requesting party need only show that
the proposed project “could” have an adverse impact upon their particularized interests and that
the regulatory review would afford them some possible relief. Our analysis in the remainder of
this Decision generally concludes that those adverse impacts are unlikely to result from the
project JLD now proposes but that conclusion has been arrived at only after the Appellants have
caused JLD and its predecessor to reconsider and revise its proposed project The project we
approve today has secured that favorable result only after input from the Appellants here,
encouraged by the potential for adverse impacts upon their particularized interests

VNRC was perhaps the most visible party opponent in these proceedings although that
fact does not diminish the status and standing of the other Appellants. As a statewide not-for»
profit organization with active members within the St. Albans region, VNRC has perhaps the
greatest expertise and resources of its co-appellants, although its resources are dwarfed by an
applicant such as a Wal-l\/lart proponent But for VNRC’s efforts to protect its particularized
interests and those of its co-appellants, it is unlikely that the pending application would include
the applicable revisions to stormwater treatment, traffic mitigation, and economic impact
analysis that JLD presented at trial. VNRC’s participation in these proceedings provided a solid
foundation for its standing and resulted in an approved project that is unlikely to cause the

adverse impacts once feared.

30

\,"3

Based upon this record, we conclude that JLD failed to timely raise its standing
challenges But we also conclude that the record before us including the un-appealed portions
of the local and state decisions below, contain an adequate foundation for our conclusion that the

Appellants, including R.L. Vallee, have standing to prosecute these various appeals

c. Is it Mropriate to impose the sanctions VNRCMsts?

While we share VNRC’s constemation concerning JLD’s delay in challenging its
standing, VNRC’s request for sanctions brings about a bit of constemation as well, for while
VNRC professes its angst, it provides the Court with no specific recommendations on the type of
sanctions that would be appropriate to impose. An appropriate sanction to JLD’s delay in raising
its standing challenge would be to conclude that JLD had waived the right to raise such a
challenge Such a sanction appears supported, given the directive in Rule 2(d)(2)(ii) that issues
concerning party status “shall” be raised at the initial conference Given the length and
complexity of this litigation, as well as the constitutional and jurisdictional implications of JLD’s
assertions we have provided our analysis and conclusion as to why JLD’s dismissal motion must
be denied on substantive factual grounds as well. ln that regard, we GRANT VNRC’s sanctions

request on this limited basis

d. Mav and shot_lg the Court take iudicial notice of prior Act 250 permits?

Courts are authorized to take judicial notice of “adjudicative facts,” including facts that
are “not subject to reasonable dispute.” V.R.E. 201(a), (b). Usually, requests for a court to take
judicial notice of some fact or document are made during trial or while the Court’s receipt of
evidence remains open. VNRC made such a request during the portion of the trial concerning
traffic, and it has supplemented its judicial notice request with a formal motion, filed post trial.
For the reasons detailed below, we GRANT VNRC’s request

VNRC requests that the Court take judicial notice of the applicable Act 250 “umbrella”
permits issued for the nearby developments known as Franklin Park West and Franklin Business
Park. Copies of each permit are attached to VNRC’s post-trial judicial notice request; the Act
250 umbrella permit for the Franklin Park West is Attachment A; the Act 250 umbrella permit
for the Franklin Business Park is Attachrnent B. Both developments are located in St. Albans
Town, on opposite sides of 1-89, just south of the Exit 20 on- and off-ramps These two
developments are depicted on VNRC Exhibit F.

31

The Franklin Park West permit (Act 250 Permit #6F0357-R-1) authorized the subdivision
of a tract of land behind and to the west of the Highgate Commons shopping complex, with an
access road onto U.S. Route 7, just to the south of Highgate Commons. The Franklin Park West
permit authorizes the subdivision of the land into twelve lots with all but two of the lots
proposed for commercial development, The permit also authorizes certain infrastructure
improvements including a 4,200-foot-long access road, water supply and wastewater disposal
lines a pump station, parking, landscaping, and electrical, telephone, and natural gas services
Permit #6F0357-R-1 was issued by the District Commission on November 18, 1992. At trial,
there were non-specific references to the slow development progress of this business park. The
Court’ s site visit to this development put those trial references in context

The Franklin Business Park permit (Act 250 Permit #6F0396R-EB-l) authorized the
subdivision of seventy-seven acres into ten lots to be used for industrial and light commercial
uses Access to the subdivided industrial and light commercial lots is from a 4,600-foot-long
access road off of Route 207. This development is also to be served by town-supplied water and
sewer services The former Environmental Board issued this permit on January 29, 1992.
General references were also provided at trial to the recent, but slow development in this
business park.

Both permits are limited in scope, as they only authorize the subdivision and creation of
industrial and commercial lots Each permit specifically conditions the development of any of
the individual lots upon receipt of an Act 250 permit amendment Each permit references that
the authorized subdivision will impact upon agricultural soils. The Franklin Park West permit
specifically references a mitigation agreement under which payments are to be made by the
developer to the Vermont l-lousing Conservation Board whenever development occurs on the

impacted lands

Each permit speaks to an anticipated allocation of traffic generated from each park. '

These traffic allocations are general in nature; they are not allocated to the development of each
lot and we understand that the Act 250 proceedings on the application for development of
individual lots will review traffic impacts under criterion 5. The total peak-hour traffic trips
referenced in each permit (1,294 peak-hour trips for the total Franklin Park West development
and 665 peak-hour trips for the total Franklin Business Park development) are referenced as

32

r"ii

maximums which, if exceeded within that development, could result in further traffic conditions
being placed upon development of lots within that development

Within the context of the testimony offered at trial concerning the Franklin Park West
and Franklin Business Park developments and in light of the fact that no party has disputed that
the copies of each permit offered by VNRC are accurate, the Court concludes that it is
appropriate to take judicial notice of the offered permits We make reference to the applicable

provisions of each permit in our following analysis of the remaining legal issues

Il. Remaining Act 250 Issues.

' Before any Act 250 permit may issue, the district commission in the first instance, and
this Court on appeal, must determine that there is a sufficient factual foundation to render
positive findings under all applicable criteria and sub-criteria 10 V.S.A. §6086(a). When a
project only impacts certain criteria, or when the parties reach consensus on a factual foundation
for positive findings the procedural rules governing Act 250 proceedings allow the district
commission, and this Court, to limit its factual finding to “those criteria and sub-criteria at issue
during the hearing.” Former Environmental Board Rule 51(F) (2004).14 We therefore limit both
our Findings and legal analysis to the seven Act 250 criteria and sub-criteria that remained at
issue when we commenced trial.

Through the parties’ efforts and the interim determinations that this Court has made on
pretrial motions a number of the Act 250 criteria originally challenged before the District
Commission and later preserved for our review by the various appellants in their respective
Statement of Questions have been resolved. In fact, the trial revealed the parties’ consensus that
there remained only four general areas of dispute under the following Act 250 criteria: (a) the
potential economic impacts under criteria 6, 7, 9(A), and 9(H)', (b) traffic impacts under
criterion 5; (c) the impact and propriety of mitigation concerning prime agricultural soils under
criterion 9(B); and (d) conformance with the Town and Regional Plans under criterion 10. We

address each of those remaining issues in turn.

 

14 Our reference is to the former Environmental Board Rules as those were the Rules in effect when JLD filed its

complete Act 250 applicationl The Rules currently in force are the Act 250 Rules last amended on July 10, 2009.
in reviewing both versions of Rule 51(F), they appear to be identical.

33

a. Ecgmlic impaMct 250 criteria 6, 7. 9(A). anQ(m).

We have already addressed at some length the economic impacts of the proposed
development, including the differences in those impacts and those that were anticipated from the
Wal-Mart development first proposed in 1993. But we must complete a separate analysis here,
for the question of whether there has been a “substantial change” from the prior project, and
whether the new project conforms to the applicable criteria, are two separate legal issues as we
advised in one of our prior, pretrial decisions See In re JLD Properties ~ Wal-Mart St. Albans
Nos. 116-6-08 Vtec, 92-5-07 Vtec, and 242-10-06 Vtec, slip op. at 14 (Vt Envtl. Ct. Mar. 16,
2009) (Durkin, J.) (quoting ln re Arrnitage, 2006 VT 113, 11 8, 181 Vt. 241). Thus, we now seek
to provide notice of our determinations under the specific economic criteria that remain
challenged in these consolidated appeals

Before the granting of any Act 250 permit, determinations must be made under Act 250
criteria 6 and 7 concerning whether the proposed project will “place an unreasonable burden on
the ability of [local governments] to provide educational[, municipal, or governmental] services.”
10 V.S.A. § 6086(a)(6), (7). Due to the factual findings we have rendered here, supplemented by
the additional analysis below, we conclude that JLD’s proposed Wal-Mart development satisfies
Act 250 criteria 6 and 7.

As noted above, all of the fears expressed fifteen years ago that a proposed Wal-Mart
would unreasonably impact upon area governments to provide educational services have been
negated by changes in the capacity of area schools to accommodate additional school children
and revisions in the manner in which educational funding is raised through local and state taxing
schemes ln fact, the increase in school-aged children that the proposed Wal-Mart development
is likely to generate may actually contribute to a reduction in the per-pupil cost of providing
educational services to area children. We conclude that the proposed development will not cause
an unreasonable burden upon the ability of any affected municipality to provide educational
services We therefore conclude that the proposed development complies with Act 250
criterion 6.

There was little dispute as these appeals progressed through trial that the Town has the
capacity to provide the municipal and governmental services that the proposed development is
likely to require. The Fiscal lmpact Study offered in support of the proposed development

provided the most credible foundation for our determination under criterion 7; it predicts that the

34

rj,.JL

fiscal impacts of the proposed Wal-Mart will be minimal and, in a worst-case scenario, will
cause no more than a minimal increase in the net cost of municipal services Further, JLD has
pledged that, “if the cost of municipal services such as fire, police, and ambulance that are
attributable to the Wal-Mart store and are substantiated by the 'l`own, exceed the amount of taxes
being paid” by or on behalf of the development, JLD would “cover these additional costs of
services.” Particularly with such a pledge, which we will direct to be incorporated into any
permit that may issue, we find no basis for concluding that the proposed development is likely to
cause unreasonable impacts upon the ability of local governments to provide municipal and
governmental services We therefore conclude that the project, as currently proposed and
conditioned, complies with Act 250 criterion 7.

We take up a combined analysis of the next two economic impact criteria, Act 250
criteria 9(A) and (H), concerning the project’s impact upon growth and its contribution to the
costs of scattered development, since both topics are related, particularly in connection with this
proposed development and the circumstances surrounding its project site,

The proposed project is situated in an area that both the Town and Regional Planning
Commission have designated as commercial growth areas The site itself is located in
commercial and industrial/light commercial zoning districts The adjacent and nearby areas
along U.S. Route 7 and Vermont Route 207 have seen significant and varied retail and
commercial expansion; the Town has encouraged this expansion with its extension of town water
supply and Wastewater disposal systems including to a point beyond the Wal-Mart project site
and nearly to the boundary with the Town of Swanton. In fact, Swanton has also designated a
nearby area as an additional commercial growth center. Due to the commercial development
along Routes 7 and 207, including the slow but planned development of the nearby commercial
developments at Franklin Park West and Franklin Business Park, we are left to wonder where
this commercial development is to occur, if not at this specific project site.

Within the context of the directives from criterion 9(A), the local communities have
planned for and expect this type of commercial development in this specific area. Thus, the
proposed development is unlikely to cause an “undue burden upon the town and region in
accommodating growth caused by the proposed development,” thereby negating the need for

additional impact conditions under this criterion. 10 V.S.A. § 6086(a)(9)(A).

35

The irony experienced in this region is that many examples of the secondary and other
growth that gave rise in 1994 to concerns under criteria 9(A) and (H) have occurred in the
absence of this Wal-Mart development We received little evidence that the actual commercial
growth in this area has caused the undue burdens upon area communities that gave rise to
reasonable concerns nearly sixteen years ago, when a Wal-Mart discount store for this region
first came under review. Thus, the experiences from the actual commercial developments and
the fact that such developments now exists and have been supported and encouraged in this area,
have provided additional foundation for our legal conclusions under these economic criteria,

As directed by 10 V.S.A. § 6086(a)(9)(A), we have taken into consideration the
population growth experienced in this region and that which has been planned for or anticipated
in the region, and have concluded that the proposed project will not significantly affect either the
total growth or rate of growth which may flow as a consequence of the approval of this project
As noted above, we have made factual determinations on the anticipated costs of education and
other municipal services including area highways and access to those highways water supply
and wastewater disposal services police and fire services and other factors relating to the public
health, safety, and welfare. We conclude that no such factors will be unreasonably impacted and
none support a negative conclusion under Act 250 criterion 9(A).

Similarly, we conclude that, while this proposed Wal-Mart development is not located
within or adjacent to an established settlement or downtown region, any public service or
facilities costs caused by the proposed development will be offset by the tax revenue the project
generates the contributions JLD has pledged to make to the City, and the project’s other public
benefits We therefore conclude that the proposed project is unlikely to contribute additional
costs to the region, due to the extension of development that has and is planned to already occur
outside of the existing settlement and downtown regions and therefore complies with Act 250
criterion 9(H).

'l`o interpret 10 V.S.A. § 6086(a)(9)(H) as prohibiting all development that is “scattered”
or located outside an established settlement area would be error. This project provides an
example of the type of development that criterion 9(H) allows while outside an established area,
preexisting commercial development near the project site helps reduce the public costs that this
project alone will cause. ln fact, it appears undisputed that the Town and the region have

designated this specific area for commercial development ln doing so, the local communities

36

f:_j'“l

have planned for this type of development, thereby avoiding the unplanned and unintended costs
that often follow scattered development

There is a remaining legal issue to resolve concerning the potential economic impacts of
the proposed Wal-l\/lart: the concerns expressed by Commons that some limitation orr grocery
and gasoline sales should be imposed upon JLD, given that no evidence has been presented
concerning the impact that could result, should the proposed Wal-Mart offer direct competition
to area grocery or supermarket stores and gasoline stations JLD opposes such a condition,
asserting that it has never requested approval to have its proposed Wal-Mart directly compete
with nearby grocery stores supermarkets and gasoline stations

Commons appeared during trial to discard its request for a condition restricting gasoline
sales, since no suggestion has been made that such sales will occur at this proposed Wal-Mart.
l-lowever, Commons’ concerns persist, since JLD concedes that the proposed Wal-Mart will
offer for sale a number of items including some food items that are commonly offered for sale in
grocery stores and supermarkets The parties endeavored after trial to come to an agreement on
language that would appease Commons’ concerns without unduly restricting JLD’s ability to
operate a conventional Wal-Mart discount store on the project site. The parties’ efforts at an
agreement failed, so the Court is left to determine what additional language, if any, should be
used to condition JLD’s operation of the proposed Wal-Mart store.

Given the circumstances surrounding this issue, we first conclude that additional
conditional language is warranted so that the operation of the proposed Wal-Mart does not
morph into a store-whether or not it is a “Super Store” Wal-Mart_that provides direct
competition with area grocery stores or supennarkets. Unlike the discount stores that once
existed in the area but are now gone, this area contains a number of grocery stores and
supermarkets including those in the adjoining commercial developments such as Price Chopper
and Hannaford. These establishments are part of the established commercial fabric of this region
and offer employment to a number of area residents We cannot determine what impact, if any, a
grocery sales operation within the proposed Wal~l\/lart would bring because we have received no
evidence in that regard.

JLD is understandably hesitant to suggest limits on its retail operations lt pledges that its
discount store would be operated in a fashion similar to the existing Wal-Mart operation in

Williston. However, JLD’s representation provides a basis for a permit condition that appears

37

even less workable than that offered by Commons The Court cannot imagine adjudicating a
claimed violation under either suggested permit condition, particularly since such a dispute
would likely occur many years after this Decision, when no party will have a clear recollection
of what the Williston Wal-Mart once offered for sale in 2009. _

Therefore, based upon the evidence presented as to both the current operation of the
existing Williston Wal-Mart and the Wal-Mart JLD proposes in these proceedings we conclude
that the following additional condition is warranted:

The proposed Wal-Mart discount store shall not devote more than 10,000 square
feet of floor space (including isle space) to the sale of food items (i.e., get
including paper goods cleaning items and other non-edible items commonly
available for purchase in both grocery and discount stores) without first

submitting an application for amendment to its Act 250 permit, and receiving a
permit amendment that authorizes the sale of such food items in an aggregate area
greater than 10,000 square feet in its Wal-Mart discount store.

b. Traffic |criterion 51.

Under this Act 250 eriterion, we are presented with the legal question of whether the
proposed development will “cause unreasonable congestion or unsafe conditions with respect to
use of the highways . . . and other means of transportation existing or proposed” in the affected
areas 10 V.S.A. §6086(a)(5). Under this criterion, if we are inclined to conclude that the
project will have such unreasonable traffic impacts we are directed not to deny the permit, but to
attach “reasonable conditions and requirements . . . to alleviate the burden created.” 10 V.S.A.
§ 6087. In light of the factual determinations rendered in this Decision concerning traffic, and
for the additional reasons noted below, we conclude that with the appropriate conditions the
proposed Wal-Mart will comply with Act 250 criterion 5.

This project will contribute significant additional traffic to the affected area highways
this fact is not disputed JLD recognizes this impact, and has pledged to fund and cause
significant improvements and mitigation measures at area highway intersections VNRC,
Commons and, to a far less extent, VTrans, recommend that JLD be required to do additional
highway improvements We are more inclined to rely upon the traffic improvement
recommendations offered by JLD’s expert, with two caveats.

This trial reinforced the general notion that traffic analysis predictions and
recommendations are to a significant degree a scientific exercise, but also include a bit of

estimation and artistic license. The traffic estimations and recommendations from JLD’s expert

38

ar

appear sound, well reasoned, and sufficient to withstand the thorough attacks from VNRC`s
experts and attomeys, but JLD’s estimates can by no means be taken as an absolute guarantee of
the traffic volumes that this proposed project will generate. Those estimates include the
prediction that, once in operation, the proposed Wal-Mart will generate 778 vehicle trips during
the peak hour of weekday afternoon/evening traffic, which Would represent the time at which
Wal-Mart traffic will have the greatest impact Based upon these estimates and after factoring
in estimated additional traffic, JLD’s expert recommended certain improvements to area
highways all of which are listed above at Finding 11 53(a)-(h).

We conclude that, with these highway improvements the traffic impacts generated by the
proposed Wal-Mart will comply with Act 250 criterion 5. However, our conclusion here is
premised upon the traffic Wal-Mart generates not exceeding the peak-hour estimates Therefore,
so as to assure that the traffic impacts do not become unreasonable, we add the following
additional condition:

Jurisdiction under criterion 5 is to be retained by the District Commission so that
it may confirm that the actual traffic generated does not exceed JLD’s estimates
of traffic from the project site (i.e., 778 weekly peak-hour trips), and to confirm
that the traffic improvements JLD agrees to complete actually offset the
congestion caused by the increased traffic Wal-l\/lart generates To aid the
Commission in making these future determinations JLD, its successors and
assigns are directed to cause a count of actual traffic during peak weekday hours
during the fifth operational year of the project, and to report such traffic counts to
the District Commission, VTrans, Commons and VNRC. The District
Commission shall have the authority to reopen these proceedings upon the six
year anniversary of the opening of the proposed Wal-Mart, during which it may
consider the traffic counts reported by JLD, other evidence from individuals
granted party status by the Commission, and impose such additional conditions if
any, as may assure conformance with 10 V.S.A. § 6086(a)(5).

We noted above that there were two caveats; the second concerns the consideration of
pedestrian and bicycle traffic, what impacts (if any) the proposed Wal-Ma'rt will generate, and
what impact the Wal-Mart traffic will have upon existing or future pedestrian and bicycle traffic
Wal-Mart proposes to include internal access roads and sidewalks on its project site; pedestrians
and bicyclists may use these access ways However, Wal-Mart suggests that no additional
sidewalks or other improvements are needed beyond its project site for pedestrians or bicyclists
because there was little evidence of pedestrians or bicyclists using the existing area highways

While there was little evidence of such usage, and no specific evidence that the vehicular traffic

39

Wal-Mart generates will unreasonably impact upon pedestrians and bicyclists we are left to
wonder what the actual usage may be once the proposed Wal-Mart becomes operational
Therefore, we direct that the District Commission may also analyze the impact upon pedestrians
and bicyclists if and when it decides in its discretion, to reopen its analysis of the project under
criterion 5.

Lastly, we note that VNRC offered a thorough critique of JLD’s traffic analysis
including a specific criticism of the project’s traffic expert’s decision to not factor into his most
recent report and analysis all the traffic allocations for the two significant nearby
commercial/industrial developments Franklin Park West and Franklin Business Park. We note
that not all development on the individual commercial and industrial lots within these
subdivisions have been authorized by the District Cornrnission. The referenced Act 250 permits
are for the subdivisions only. Appropriately described by VNRC’s counsel as “umbrella
permits,” the 1992 Act 250 permits set maximums for estimated traffic, above which the
Commission may direct those project developers to implement further traffic improvements or
mitigation measures Further, in the proceedings to determine if an Act 250 permit should be
issued for commercial or industrial development on each individual lot, the Commission may
impose additional traffic conditions upon the development of that specific lot, 10 V.S.A.
§ 6087(b).

The parties concede that development at the Franklin Park West and Franklin Business
Park has been slow to materialize. We decline to follow VNRC’s recommendation that the
additional future traffic generated by all possible future development at these parks should be
taken into consideration by JLD, given that the future development in these parks is not yet
permitted, may only occur at some undetermined point in the future, and that the District
Commission may impose additional traffic improvement conditions upon such future

development, if and whenever it actually occurs

c. Prime agricultural soils (_criterion 9(B)).

Our analysis under this criterion contains two sections because JLD requests positive
findings by way of two options first, that it is entitled to an extension of positive findings
secured by its predecessor during a 2002 Act 250 subdivision proceeding, during which the
District Commission rendered positive findings under criterion 9(B); ‘second, JLD asserts that

while its project will impact prime agricultural soils its plan to mitigate those impacts and the

40

character of those soils warrants positive findings under criterion 9(B). Due to the applicable
findings above, and in light of the additional reasons below, we conclude that the proposed
project conforms to Act 250 criterion 9(B).

We first believe it appropriate to put the affected agricultural soils in context There
appears to be no dispute that the JLD project site contains 1071 acres about 58i acres of which
contain identified prime agricultural soils Unfortunately, the prime agricultural soils exist in the
front and middle of the lot Therefore, in order to gain access to the non-agricultural soils for
development, any access road would have to travel through the agricultural soils

The site sits within the commercial and commercial/light industrial zoning districts in an
area also designated as a commercial growth area by the Town and the Regional Plarming
Commission, Over the last fifteen years this area has seen significant additional commercial
development No evidence was offered at trial that the area has seen an addition of any
agricultural uses being established in the area, either on this project site or on nearby properties
Establishment of an agricultural operation on this project site seems impossible, since no farmer
has offered more than $l,500 in_annual rent for use of the agricultural soils which represents
only four percent of the annual real estate taxes of over $35,000.

While there are several agricultural operations in St. Albans Town and nearby Swanton,
none are adjacent to the project site. The nearest such operation, the Hudak Farrn, is about one
third of a mile away, in the adjacent Town of Swanton, but is also separated from the project site
by Stevens Brook and a multitude of commercial developments including the Champlain
Commons strip development, several auto sales and service establishments and the preexisting
drive-in theater.

The District Commission determined in 2002 that a subdivision, which contained a lot
identical to the Lot 3 that JLD now seeks to develop, would impact the same prime agricultural
soils and “will effectively remove all 58 acres [of prime agricultural soils on the project site]
from agricultural production.” 2002 District Commission Decision at 4, il 17. As a consequence
of that impact, JLD’s predecessor proposed a mitigation plan by which it agreed to make
payments to the Vermont Housing and Conservation Board (“VHCB”) based upon a formula
established by VHCB, which is based upon a multiple of current agricultural land values in
Franklin County. § at 5, 11 23. The District Commission concluded that, with this agricultural

mitigation agreement, the proposed development of this lot, while effectively removing these

41

soils from agricultural production, was in conformance with criterion 9(B). The Commission
made its Findings of Fact valid “for a period of three years unless extended.” E. at 9.

A request to extend the 2002 positive Findings of Fact under criterion 9(B) was timely
filed on JLD’s behalf in December 2004. The District Coordinator deferred an immediate ruling
on this extension request until the District Commission could render a decision on JLD’s
application for full Act 250 approval of its proposed Wal-Mart project. When the District
Commission issued its Findings of Fact, Conclusions of Law, Order and Permit on April 4, 2008,
it approved JLD’s request for an extension of the positive findings under Act 250 criterion 9(B)
See 2002 District Commission Decision at 52.

With the benefit of hindsight, the three-year limitation upon the validity of this factual
finding appears far too short, particularly in light of the voluminous opposition the proposed
Wal-Mart has attracted and the multi-layered litigation the current proceedings have undergone,
which includes both successful and unsuccessful claims of conflicts of interest as well as
repeated discussions both before this Court and the District Commission, that the successive-
application doctrine applies to the pending state and local land use applications JLD asserts that
these litigation efforts and changes in market conditions not delays on its part, prevented
development within the three-year timeline that that Commission established in 2002. For these
reasons we GRANT the requested extension of the Commission’s prior positive findings under
criterion 9(B), and direct that its validity coincide with the term of the positive findings that we
have issued here.

VNRC objects to both JLD’s extension request and suggestion that the project as
currently proposed conforms to criterion 9(B) VNRC’s first objection is premised upon the
undisputed procedural fact that our legislature amended 10 V.S.A. § 6086(a)(9)(B), so as to limit
the use of agricultural mitigation agreements in areas that the state has specifically designated as
growth areas JLD concedes that the state has yet to designate the area of its project site as a
growth area, even though the Town and the Regional Planning Commission have already made
such a designation

State and local land use regulations and statutes are subject to change, and such change
often occurs. lt is for this reason that our jurisprudence recognizes a vested right that an
applicant may employ when it has submitted a complete application prior to a change in the

applicable law. See In re .lolley Ass`ocs., 2006 VT 132, 11 11, 181 Vt. 190 (citing Smith v.

42

¢£i?

Winhall Planning Comm’n, 140 Vt. 178, 181-82 (1981)). VNRC’s argument here appears to
disregard the concept of an applicant’s vested rights in this instance, or asserts that vested rights
should not be recognized when an extension request is under consideration We disagree on both
counts as we have found no legal precedent for disregarding the right that has vested in JLD to
have its application considered under the prior version of 10 V.S.A. § 6086(a)(9)(B); this right
also has some persuasive effect on our determination to extend the validity of the District
Commission’s positive findings under Act 250 criterion 9(B). That persuasive import comes
from the underlying rationale of the vested-rights doctrine, which is premised upon a desire in
land use litigation to avoid “extended litigation” and “protracted maneuvering.” m, 140 Vt.
at 182.

We have already concluded that extension is appropriate here. However, given the
extensive litigation that has occurred, we believe it appropriate to reinforce the Commission’s
prior positive findings and conclusions with our own analysis To do so, we rely upon the
version of 10 V.S.A. § 6086(a)(9)(B) that was in effect when JLD filed its complete application
on December 21, 2005. That statutory version provided that, since JLD concedes that its project
will reduce primary agricultural soils, it may only be granted an Act 250 permit if the evidence
supports the following factual findings

(i) JLD can only realize a reasonable rate of return on its land by devoting the
primary agricultural soils to uses that will significantly reduce their agricultural
potential;

(ii) JLD does not own or control lands other than those containing primary
agricultural soils upon which it may plan its development;

(iii) the proposed development has been planned to “minimize the reduction of
agricultural potential [of the identified soils] by providing for reasonable
population densities, reasonable rates of growth, and the use of cluster planning
and new community planning designed to economize on the cost of roads utilities
and land usage”', and

(iv) the proposed development “will not significantly interfere with or jeopardize
the continuation of agriculture or forestry on adjoining lands or reduce their
agricultural or forestry potential.” '

10 v.s.A. § 6086(3)(9)(13) (2005).

Given that the undisputed evidence is that the agricultural use of the project site fails to
generate income that provides for even four percent of the municipal taxes levied upon the

parcel, subsection (i) is satisfied JLD also presented uncontested evidence that it does not own a

43

parcel of land, not containing agricultural soils, upon which a project such as this could be
located. In fact, the evidence failed to reveal any other site in Franklin County upon which such
a project could be located. Thus, subsection (ii) is satisfied as well.

As to subsection (iii), JLD has acknowledged that its project will eliminate the
agricultural potential of the identified soils and has assumed the financial responsibility of
preserving a multiple of similar prime agricultural soils by entering into a mitigation agreement
with the VHCB, which has committed to using the JLD funds to preserving agricultural soils
elsewhere in the region.

No residential development is proposed for the project site and therefore population
densities on site are not an issue. The proposed Wal-Mart will encourage individuals to relocate
to the region for work. We have addressed the capacity of the region to absorb school-aged
children in our analysis under Act 250 criterion 6 and the impact upon growth rates in our
analysis under criterion 9(A). JLD has designed its project to include interior roads that will help
the flow of traffic between commercial developments and has committed to fund and construct
highway improvements that Will mitigate its project’s impact upon area roads

Lastly under subsection (iii), we note the vigorous disagreement between JLD and VNRC
concerning whether the proposed project represents “clustered planning.” It is difficult to
associate such a term with a development that encompasses one large building However, we
conclude that, within the context of the commercial growth zone in which this development is
situated, a Wal-Mart discount store, including one as large as proposed here, brings a multitude
of retail sales under one roof, thereby bringing together in one building a variety of retail items
that a consumer would otherwise be required to travel to several area stores to acquire Clustered
development is more often ascribed to residential developments See ln re Eastview at
Middlebm, lnc., No. 256-11-06 Vtec (Vt. Envtl. Ct. Mar. 27, 2008), aff’d 2009 VT 98.
However, we further conclude that the proposed Wal-Mart represents a commercial development
that adequately brings together and thereby clusters a variety of retail items for sale to the
general public.

Under the final subsection, 10 V.S.A. § 6086(a)(9)(B)(iv) (2005), We first conclude that
there are no agricultural soils on lands that adjoin this project site. The area nearby this site
includes much commercial development Some of the adjacent lands are forested, thereby

providing a natural buffer within this commercial district', lands on the site along Stevens Brook

44

will remain undeveloped. The site is located in commercial/industrial zoning districts and within
an area designated by the Town and the Regional Planning Commission as a commercial growth
area. While there are some lands in the region that remain devoted to agricultural production and
activities none are within a close enough range to be impacted by this proposed project,

The nearest agricultural lands are those at the Hudak Farrn, but these lands are about a
third of a mile away, separated from the project site by Stevens Brook and the multitude of
commercial developments See JLD Exhibit 3. Hudak Farrn is located in a different zoning
district in the adjoining Town of Swanton. While the proposed Wal-Mart project will bring to
the region a use and development quite different from the Hudak Farrn, we cannot conclude that
the project’s proximity to Hudak Farm (although not adjacency) will cause the project to violate
10 V.S.A. § 6086(a)(9)(B)(iv).

For these reasons we conclude that the proposed project conforms to Act 250

criterion 9(B)

d. Conformance with Town and Regional ngs_fcriterioli 10}.

Cn`terion 10 often suffers from being the last legal issue reviewed in an Act 250
proceeding, and that is regrettable, for it can be the most significant This criterion directs that
the proposed project must conform to “any duly adopted local or regional plan.” 10 V.S.A.
§ 6086(a)(10). The Town duly adopted a Town Plan in 2005; a copy was admitted into evidence
as JLD Exhibit 34. A copy of the duly adopted Regional Plan was admitted into evidence as
JLD Exhibit 35. Both Plans represent the community-adopted hopes and expectations for how
their area should grow and maintain the land use characteristics they most cherish.

Such hopes and expectations are often stated in town and regional plans in broad policy
statements and goals which can provide guidance of what types of development, in what
locations a community Wishes to encourage However, such broad policy statements cannot be
relied upon to specifically restrict certain types of development in certain locations only
language that “is clear and unqualified, and creates no ambiguity,” can be read to create specific
restrictions In re John A. Russell Com.. 2003 VT 93, jj 16, 176 Vt. 520 (mem.) (quoting lr_i£
MBL Assocs, 166 Vt. 606, 607 (1997) (mem.)). Broad policy statements phrased as
“nonregulatory abstractions” cannot be the basis for denial under Act 250 criterion 10, since they
may not be given the legal force and effect of a regulatory requirement, such as zoning laws

In re Molgano, 163 Vt. 25, 31 (1994).

45

Turning first to the Town Plan, we note that the Plan reinforces the Town’s designation
of the area in and surrounding the project site as a commercial growth area. The Town Plan
notes that the Town has encouraged commercial growth in this area by the extension of water
supply and wastewater treatment services up to and past the project site. The proposed project
incorporates the Plan recommendations that planned growth be orderly and respect aesthetic
concerns the siting of the project puts the Wal-Mart facility 1,300 feet from the adjacent
highway (U.S. Route 7) and lower in elevation than the front lots so that this large building will
be set back and partially obscured from the highway The significance of this building will not
be as distracting and aesthetically prominent as it could be, if sited in the front lots and directly
upon the identified agricultural soils.

The design will remove from development approximately fifty-five acres in the rear of
Lots 3 and 4 that adjoin Stevens Brook, thereby creating an extensive buffer along a waterway
recognized as important in the Town Plan. Possible adverse impacts upon area highways (public
investments under Act 250 9(K)) will be averted by the improvements and mitigation measures
JLD has proposed, as well as the additional traffic condition this Court has imposed. As
discussed above, to the extent it is later determined that the internal sidewalks and access ways
that pedestrians and bicyclists may use need to be supplemented by off-site sidewalks and other
improvements (a factor not supported by the current evidence), the District Commission will
have the authority to require JLD to make such off-site improvements

Lastly, the evidence supports our conclusion that the currently proposed Wal-Mart will
not bring the loss of jobs and adverse economic impacts once feared; the likelihood of job gains
and positive economic impacts are encouraged by the Town Plan.

The Regional Plan contains similar aspirational goals lt contains the encouragement of
economic growth, which has been buttressed by the Regional Planning Commission’s additional
designation of this area as a growth center. Although a subcommittee of the Regional Planning
Commission conducted a vigorous debate over the appropriateness of siting a Wal-Mart in this
region, the full Commission adopted a resolution that the Wal-l\/lart JLD now proposes is in
conformance with the Regional Plan.

JLD provided credible testimony and other evidence of how the proposed project
conforms with the multiple, specific provisions in the Town and Regional Plan. VNRC sought

an adverse finding under this criterion with a multitude of citations to portions of both Plans that

46

the project does not seem to support. l-lowever, with the directives of Russell Corp., M
A_s_so_cs, and Molgano in mind, we conclude that because VNRC directs us to Plan provisions
that are only aspirational and do not provide the firm and direct notice of regulatory language,
such as directives as “shall not,” “must,” and “prohibited," we cannot base a determination of
nonconformity on the Plan provisions cited by VNRC.

We have already addressed that this project will render the identified agricultural soils as
no longer available for agricultural uses JLD concedes this point and has committed to
preserving agricultural soils through its mitigation agreement with VHCB. We have also
concluded that a productive or viable use of these agricultural soils is very unlikely, perhaps
impossible, given their location in a commercial growth center and the commercial uses of
nearby properties To focus upon the removal of these soils from possible agricultural use, as
VNRC does and the encouragement in both plans for the preservation of agricultural uses,
ignores the realities of the commercial designation and development in this area, JLD’s
proposed project does not bring strip development to this area (a use discouraged, but not
restricted, in the Town Plan); such development has already come to this area, in the absence of a
Wal-Mart development To say that the proposed Wal-Mart is out of scale and exceeds the
region’s commercial needs is to ignore the credible evidence presented of the expansion of

commercial activities in this area, all the while experiencing a steep decline in retail sales that

remain in the region, given that the three prior discount stores have decided to remove-

themselves from this market.

ln sum, we conclude that the proposed project follows many of the aspirational goals
expressed in both the Town and Regional Plans and neither Plan contains specific, regulatory
land use prohibitions that this project disregards We therefore conclude that the project as
proposed and modified by the conditions that will be incorporated into its Act 250 permit
conforms to criterion 10. 1

As a consequence of our determinations here, coupled with the findings and conclusions
not appealed, we conclude that the proposed project, as proposed and conditioned, is entitled to

an Act 250 permit.

III. Remaining Issues Concerning Municipal Permitting.
Docket Nos. 242-10-06 Vtec and 92-5-07 Vtec present us with remaining legal issues to
be decided under the Town Subdivision and Zoning Bylaws (“Bylaws”). Many of the factual

47

determinations that relate to the remaining municipal regulatory issues have already been
discussed in our analysis under Act 250. Our remaining factual references are therefore brief,
but we endeavor to provide a complete review of the remaining municipal subdivision and

zoning issues

a. Subdivision.

Subsequ_ent to the Court’s pretrial rulings and the parties’ Stormwater Settlement
Agreement, the issues remaining in the appeal by VNRC and its co-appellants of the DRB’s
approval of JLD’s four-lot subdivision are contained in VNRC’s Questions 4, 5, and 6 of its
Statement of Questions in Docket No. 242-10-06 Vtec: (4) ls the proposed project compatible
with adjacent uses and therefore compliant with Bylaws § 220.3? (5) Will the proposed project
cause unreasonable congestion or unsafe conditions on the affected roads or place an
unreasonable burden on the Town to provide municipal and governmental services and thereby
not conform to Bylaws §220.4‘? and (6) Does the proposed project fail to conform to the
applicable provisions of the Town Plan and Bylaws as well as the applicable Act 250 criteria,
and thereby fail to conform to Bylaws § 220.5? We conclude that the proposed project conforms
to each of these municipal subdivision criteria.

As we already announced in our analysis under Act 250 criterion 9(B), the proposed
project conforms to the uses of adjacent and nearby properties most all of which are of
commercial varieties and contained within the commercial growth centers designated by the
Town and the Regional Planning Commission, No adjoining property hosts agricultural uses the
nearest agricultural operation is the Hudak Farm, located one third of a mile away, in a separate
zoning district in the Town of Swanton. The project is further separated from the Hudak Farm
by Stevens Brook and partially separated by the fifty-five acre buffer along Stevens Brook that
JLD has pledged will remain undeveloped. Many commercial developments line both sides of
U.S. Route 7 as one travels from the project site to the Hudak Farm. The project conforms to
Bylaws § 220.3.

This project will increase traffic to a significant degree, although the credible estimate is
that it will not contribute more peak-hour trips than the nearby Franklin Park West
commercial/industrial development, for which the District Commission has already issued
subdivision approval. JLD has pledged to fund and construct significant highway improvements

and traffic mitigation measures The Court has imposed an additional condition that will provide

48

assurance that JLD’s efforts will not cause unreasonable traffic congestion, and may actually
improve traffic fiow. The project conforms to Bylaws § 220.4.

Lastly, as we previously noted, the project is in harmony with the aspirational goals of
the Town Plan, and does not conflict with any regulatory provisions in the Town Plan. We have
not been made aware of any credible evidence that the project is in conflict with any other
applicable Bylaw provisions and have found that it conforms to all applicable Act 250 criteria
The project conforms to Bylaws § 220.5.

We do not address the other procedural challenges VNRC raises that it asserts require
rejection of JLD’s subdivision application, since those challenges have already been addressed in
the Court’s pretrial decisions and entry orders Thus, we conclude that JLD’s municipal

subdivision application must be APPROVED.

b. Site plan, conditional use, and PUD approvals

ln this Docket, VNRC and its co-appellants’ remaining issues are contained in Questions
5 and 7 of VNRC’s Statement of Questions which challenge the project’s conformance with the
site plan, conditional use, and PUD provisions of the Bylaws Commons also filed an appeal to
these municipal approvals challenging the project’s conformance with traffic standards and
raising the propriety of grocery store sales within the proposed Wal-Mart. We address each
challenge in turn

ln our analysis we rely upon the Bylaw provisions in effect at the time JLD filed its
complete municipal application See ln re Jolley Assocs., 2006 VT 132, jj 11, 181 Vt. 190
(citing Smith v. Winhall Planning Comm’n, 140 Vt. 178, 181-82 (1981)). The fact that a prior
version of the Bylaws provided different conditions for site plan approval, including front yard
open space, has no bearing on our analysis We are directed to review JLD’s application
pursuant to the amended Zoning Bylaws since that version contains the provisions in effect at
the time JLD filed its complete application for site plan and conditional use approvals E.

Bylaws § 303 governs site plan review; its subsections establish minimum requirement
and information that must accompany a site plan application All such information was
contained within JLD’s municipal application

Bylaws § 305(3) governs conditional use approvals it incorporates the standards directed
by 24 V.S.A. § 4414(3)(A); the Bylaw directs that a conditional use shall not have a substantial

and material adverse effect on:.

49

rrl

The capacity of existing or planned community facilities
Traftic on roads and highways in the vicinity;

The utilization of renewable energy resources

ncaa

The character of the area affected as defined by the purpose or purposes of the
zoning district within which the project is located, and specifically stated
policies and standards of the Town Plan; and

E. Other Town Bylaws and ordinances then in effect.

We have analyzed each of these criteria in our review of conformance with the applicable
Act 250 criteria, We find that the proposed project will not have a substantial and material
adverse impact upon any of these conditional use criteria, We therefore conclude that the JLD
project is entitled to site plan and conditional use approval.

JLD suggests in its supplemental post-trial memorandum that the issue of whether JLD’s
project should receive PUD approval has not been adequately preserved for review in this
appeal. We decline to adopt this argument However, JLD argues in the alternative that PUD
would only be made necessary if the Court determined that the prior zoning provisions applied,
particularly in relation to a restriction on the percentage of a front yard that may be devoted to
parking and driveways. The prior version of Bylaws § 303(4) required eighty percent of the area
in front of a proposed building to be open space; the amended version of Bylaws §303(4)
reduces the open Space requirement to as little as twenty percent by its allowance for commercial
uses in a designated growth center to devote up to eighty percent of its front yard to parking and
driveways. E.

The JLD project is in a Town-designated growth center. Less than eighty percent of its
front yard will be restricted to open space, particularly if the front lots (Lots 1 and 2) obtain land
use approvals at some point in the future (approval for development of JLD Lots 1 and 2 is not
sought in any of the pending applications). Thus JLD conceded that if the former version of
7 Bylaws § 303(4) applied, it could not conform to this site plan requirement and therefore sought
to remedy this nonconformance by requesting PUD approval, by which it could be exempted
from this site plan provision Because we have concluded that JLD’s application is governed by
the amended version of Bylaws § 303(4), which requires no more than twenty percent of open
space, JLD no longer needs PUD approval in order to conform to the applicable site plan

requirements We conclude that JLD’s request for PUD approval is therefore moot.

50

Nonetheless for the reasons already stated, we conclude that if JLD needed PUD
approval to conform, it satisfies all the requirements for PUD approval. See Bylaws §417,
which incorporates by reference the requirements for a planned unit development found in 24
V.S.A. § 4417.

For all these reasons we conclude that the WaI-Mart project that JLD proposes with the
conditions that we direct in this Decision, is entitled to site plan and conditional use approval.
We deem JLD’s request for PUD approval as moot, but note that for the reasons previously
stated, the project conforms to the PUD requirements contained in the applicable version of the

Bylaws and state statutes

Conclusion
In light of the Findings of Fact and Conclusions of Law that are included in this Decision

on the Merits we hereby Order as follows

1. ln regards to the appeal in Docket No. 116-6-08 Vtec, we hereby AFFIRM Act 250 Land
Use Permit #6F0583, issued by the District #6 Environmental Commission on April 4, 2008,
together with the alterations rendered by the District Commission pursuant to its Memorandum
of Decision dated May 16, 2008, subject to the following modifications and additional
conditions

a. Condition 11 is deleted in its entirety and replaced with the following:l§:

The Perrnittee shall perform an annual inspection for each of the first five
years after final stabilization of the project site to ensure proper execution of
the stormwater offset projects and to ensure site stabilization is complete and
offset projects are functioning as designed If it is determined by JLD or by
parties in consultation with JLD that the offset projects are not functioning as
designed, it shall be the responsibility of JLD to ensure that the offset projects
are redesigned to meet the original offset goals

b. Condition 12 is deleted in its entirety.
c. Condition 13 is deleted in its entirety and replaced with the following, which
incorporates the parties’ Stormwater Settlement Agreement, a copy of which shall be

attached to any permit that issues “JLD shall construct and maintain offset projects

 

'5 Conditions ll and 12 of the original Act 250 permit are hereby deleted because the monitoring requirements of
those original conditions are obviated by the offset measures JLD has agreed to implement pursuant to the parties’
Stormwater Settlement Agreernent, as noted in 11 6 on page 3 of such Agreement. A copy of that Agreement is
attached to this Decision as Exhibit 2.

51

‘S/i‘l

described in Appendixes 6-16 of the parties’ Stormwater Settlement Agreernent, a copy
of which is attached hereto and made part hereof. Such offset projects are to be located
within the Stevens Brook Watershed and are intended to help ensure that the project will
not cause or contribute to a violation of the water quality standards.”

d. Conditions 30, 31, and 32 are deleted in their entirety.

e. ln replacement of the prior Conditions 30, 31, and 32, the following Conditions
are to be added to the revised permit, thereby re-sequencing the numbers of such
remaining Conditions and so as to incorporate JLD’s agreement with the City of St.
Albans:16 -

i. lf Substantial Construction (as hereinafter defined) first occurs before
December 31, 2010, the Permittee shall pay the sum of $300,000 to the City
within one week of such Substantial Construction and not later than one
year thereafter shall pay an additional $100,000 to the City.

ii. lf Substantial Construction first occurs after December 31, 2010, but before
December 31, 2011, the Permittee shall pay the sum of $250,000 to the City
within one week of such Substantial Construction and not later than one
year thereafter shall pay an additional $50,000 to the City.

iii. The term ‘Substantial Construction’ as used herein means construction of
the proposed Wal-Mart building improvements costing singly or in the
aggregate at least $100,000.

iv. JLD Properties shall purchase and renovate, in the Downtown Business
District 1 in the City, at least four properties with an aggregate purchase
price of at least $1.5 million, and aggregate renovation investments of at
least $1 million JLD Properties shall seek to identify, acquire and renovate
catalyst properties of significance based on their location on prominent
streets historic character, or potential to incent additional investment At
least one building shall be or shall have been purchased by June 30, 2009,
with renovations to be completed within not more than a year thereafter. By
each June 30 thereafter through June 30, 2012, JLD Properties will purchase
at least one of the required additional buildings with renovation of each
such building to be completed not more than two years after its purchase',
p_rovided, however, that JLD Properties’ obligation to proceed with the
purchase and renovation of the final three buildings shall be contingent upon
the occurrence of Substantial Construction, and if Substantial Construction
has not occurred by June 30, 2010, the dates for the purchase of such three
additional buildings and for the completion of the required renovations
shall be extended by the number of days between June 30, 2010 and the date
on which Substantial Construction first occurs

 

'6 A copy of JLD Properties agreement with the City is attached to this Decision as Exhibit 1.

52

vi.

vii.

viii.

f. The following additional conditions shall be added to the revised Act 250 permit:

i.

As part of its downtown development activities referenced in Paragraph 5 of
the agreement between JLD Properties and the City of St. Albans, JLD
Properties will also make the following payments to the City: $300,000 if
paid in hill by December 31, 2009; $350,000 if paid in full by December 31,
2010; and $400,000 if paid in full by December 31, 2011. $100,000 of the
total shall be, or shall have been, paid to the City before December 31 , 2008.
The balance will be due only if Substantial Construction occurs lf
Substantial Construction occurs the balance of the mitigation fee will be
due at JLD Properties’ discretion but in any event not later than December
31, 2011, with the amount of such payment to be based on the schedule
provided above (that is an additional $200,000 if paid in full by December
31, 2009', an additional $250,000 if not paid in full until later than December
31, 2009 but not later than December 31, 2010; and an additional $300,000
if not paid in full until later than December 31, 2010 but not later than
December 31, 2011). lf Substantial Construction has not occurred by
December 31, 2011, the outside date for payment of the amounts provided
for in this Section 4 shall be extended by the number of days between
December 31, 2011, and the date on which Substantial Construction first
occurs These payments are not refundable and shall be paid directly to the
City of St. Albans for use and application as the City sees fit.

lf Substantial Construction occurs and JLD Properties fails to purchase and
renovate at least four buildings as provided in Paragraph 5 above, JLD
Properties shall pay the City liquidated damages at the rate of $200,000 per
building not so purchased and renovated. For the avoidance of doubt, that
means that if Substantial Construction occurs and JLD Properties -does not
purchase and renovate at least four buildings as provided in Paragraph 5,
above, it will owe the City liquidated damages of (i) $200,000 multiplied by
(ii) four minus the number of buildings so purchased and renovated.

JLD Properties will be a major development partner on the City’s downtown

_ core project Any definitive agreement must be on terms satisfactory to the

City and JLD Properties ln concept, JLD Properties would work with the
City to explore options for making the downtown core project happen
Without limitation, JLD Properties’ efforts may include brokerage, site
planning and development, Contingent upon the occurrence of Substantial
Construction, JLD Properties will make an initial contribution of $50,000 to
the City’s downtown core project not later than December 31, 2011.

The construction of a movie theater, any sporting goods store (such as a
Dick’s Sporting Goods store), or more than two restaurants as part of the
development of the approximately 107 acre site on which the Project is
located is prohibited.”

Jurisdiction under criterion 5 is hereby retained in the District Commission
so that it may confirm that the actual traffic generated does not exceed
JL'D’s estimates of traffic from the project site (i.e., 778 weekly peak-hour

53

le

trips), and to confirm that the traffic improvements JLD agrees to complete
actually offset the congestion caused by the increased traffic Wal-Mart
generates To aid the Commission in making these future determinations
JLD, its successors and assigns are directed to cause a count of actual traffic
during peak weekday hours during the fifth operational year of the project,
and to report such traffic counts to the District Commission, VTrans,
Commons, and VNRC. The District Commission shall have the authority to
reopen these proceedings upon the six year amiiversary of the opening of the
proposed Wal-Mart, during which it may consider the traffic counts reported
by JLD, other evidence from individuals granted party status by the
Commission, and impose such additional conditions if any, as may assure
conformance with 10 V.S.A. § 6086(a)(5). The District commission may
also analyze the project’s impact upon pedestrians and bicyclists, id and
when it decides in its discretion, to reopen its analysis of the project under
criterion 5.

ii. JLD shall cause all highway intersection improvements and traffic
mitigations measures summarized in jjjl 53(a)-(h) on page 18 of this
Decision.

iii. The proposed Wal-Mart discount store shall not devote more than 10,000
square feet of retail floor space (including isle Space) to the sale of food
items (i.e., n__ot including paper goods cleaning items and other non-edible
items commonly available for purchase in both grocery and discount stores)
without first submitting an application for amendment to its Act 250 permit,
and receiving a permit amendment that authorizes the sale of such food
items in an aggregate area greater than 10,000 square feet in its Wal-Mart
discount store.

iv. If the Town substantiates that the costs of municipal services attributed to
the operation of Wal-Mart store (such as fire, police, ambulance and similar
municipal services), exceed the amount of taxes being paid by or on behalf
of the development, the Town in its discretion may give notice of the
additional costs it claims to the Wal-Mart owners and operators and may
demand that such additional expenses shall be reimbursed A dispute over
such additional municipal services expenses shall first be presented to a
neutral mediator for resolution, and thereafter be presented to the District
Commission for resolution, subject to rights of appeal to this Court.

2. The appeal of the District Commission’s original Land Use Permit #6F0583, dated April
4, 2008 (Docket No. 80-4-08 Vtec), is hereby DISMISSED as moot.

3. The site plan approval decision of the Town of St. Albans Development Review Board,
dated April 26, 2007 (Docket No. 92-5-07 Vtec), is hereby AFFIRMED.

54

4. The conditional use approval decision of the Town of St. Albans Development Review
Board, dated April 26, 2007 (Docket No. 92-5-07 Vtec), is hereby AFFIRMED.

5. The Town of St. Albans Development Review Board 4-Lot Subdivision approval
decision, dated September 22, 2006 (Docket No. 242-10-06 Vtec), is hereby AFFIRMED.

6. The appeal of the Agency of` Natural Resources Construction Discharge Permit #3655-
INDC, dated Sept. 12, 2007, (Docket No. 221-10»0?r Vtec) is hereby DISMISSED pursuant to
the parties’ Stormwater Settlement Agreement.

7. The appeal of the Agency of Natural Resources Stormwater Discharge Permit #3655-
INDS, dated April 26, 2006, (Docket No. 129-5-06 Vtec) is hereby DISMISSED pursuant to the
parties’ Stormwater Settlement Agreement. l

8. Each appeal is hereby REMANDED to the appropriate state or municipal body to
complete any remaining acts associated With JLD’s applications including the issuance of the
applicable Act 250, Zoning and building permits to JLD for the construction of the Project as
proposed and hereby conditioned, Each revised permit shall incorporate the provisions revised
by this Decision,' the provisions affirmed by this Decision, and the tin-appealed provisions of
each prior decision

9. Each party is to bare its own costs', the Court hereby exercises its discretion by declining

to award the reimbursement of costs to any party in this proceeding See V.R.C.P. 54(d)(l).

This completes the current proceedings before this Court concerning these appeals A

Judgment Order accompanies this Decision.

Done at Newfane, V_ermont this 20th day of January 2010.

~ q?a §.C`htm

Thdmas S. Durkin, Environmental

55

 

EXHIBIT 2

 

 

SETTLEMENT AGREEMENT

Settlement Agreement, dated June 5, 2009, among the Vermont Natural
Resources Council (VNRC), the Northwest Citizens for Responsible Growth (NWCRG),
Marie Frey, Richard Hudak, the Vermont Agency of Natural Resources (ANR), the Land
Use Panel of the Verrnont Natural Resources Board (LUP), the Water Resources Pan€l of
the Vermont Natural Resources Board (WRP), the Town of St. Albans (St. Albans), and
JLD Properties of St. Albans (JLD), collectively known as the parties

Whereas, JLD applied for and was granted a site plan and conditional use
approval and subdivision approval from the T own of St. Albans, an operational and
NPDES construction stormwater permit from ANR, and an Act 250 Land Use Permit
from the District Commission for the construction of a Wal-Mart store in St. Albans,
Vermont (“the Project”);

Whereas, the approvals and permits referenced above were appealed by VNRC,
NWCRG and/or Marie Frey and Richard Hudak to Environmental Court;

Whereas ANR cross appealed the Act 250 permit;

Whereas, the appeals have been recorded by the Environmental Court under the
Dockets, ]n rex JLD Properties of St. Albans, LLC Docket Nos. 129-5-06 Vtec; 242-10-
06 Vtec; 92»5-07 Vtec; 221-10~07 Vtec; 80-4~08 Vtec', and 116-6-08 Vtec;

threas, the VNRC appeals referenced herein involve issues related to the
impact of the proposed St. Albans Wal-Mart store on water quality related to the
proposed discharge of stormwater from the operation and construction of the Project to
Stevens Brook.

Whereas, the VNRC et al. appeals allege that it is a violation of Vermont water
pollution control laws, the Clean Water Act, Act 250 criteria l, l(B), 4 and 10, and
provisions of the Town of St. Albans Zoning and Subdivision Bylaws for the proposed
Wal-Mart to discharge sediment and nutrients via stormwater from the construction and
operation of the proposed Project to Stevens Brook because Stevens Brook is, in part,
impaired by excessive nutrients and sediment and it has alleged that there is no
assimilative capacity for additional loading of these pollutants to Stevens Brook;

Whereas, JLD, ANR, WRP, LUP and the Town disagree with VNRC and its
position on appeal and although JLD believes that its Project will not cause or contribute
to a violation of the Vermont Water Quality Standards or otherwise violate Vermont
water pollution control laws the Clean Water Act, Act 250 criteria 1, 1(BO, 4 and 10, or
provisions of the Town of St. Albans Zoning and Subdivision Bylaws JLD has agreed to
construct and maintain offset projects within the Stevens Brool< Watershed that will help
ensure that the Project will not cause or contribute to a violation of the water quality
standards

 

Whereas, the parties agree that with the construction of the offsets described in
the attached Appendixes, the Project will not increase the load of sediment to Stevens
Brook and is estimated to result in a decrease of approximately three tons per year in the
sediment load to Stevens Brook, based on the estimates and best professional judgment of
ANR, JLD and VNRC;

Whereas, the offsets accomplish the intended purpose and potential remedy
anticipated by Conditions 11-13 imposed upon JLD by the District Commission in the
Act 250 permit, construction of the offsets therefore renders any potential offset
requirement under Condition 13 satisfied and obviates the need for the monitoring
requirements of Conditions 11-12 of the Act 250 permit;

Whereas all parties enter into this stipulation and agreement as a compromise and
execution of this agreement does not constitute a waiver or admission of liability or
concession on a position held during the litigation or on appeal;

Whereas, the parties agree that the stipulation, offset, issues raised in the appeal,
the dismissal of the appeal, and resulting Order creates no precedent as to any future
docket

Now therefore in reliance on the representations above, the parties agree to the following:

1) JLD will complete (up to installing final stabilization) construction of all of the
offset projects as described in Appendiites A-K of this arrangement prior to
commencing construction of the proposed St. Albans Wal-Mart.

2) JLD `will agree to perform an annual inspection for five years beginning the year
after final stabilization to ensure proper execution of the offset projects and to
ensure stabilization is complete and offset projects are functioning as designed

3) If it is determined by JLD or by parties in consultation with JLD that the offset
projects are not functioning as designed, it shall be the responsibility of JLD to
ensure that the offset projects are redesigned to meet the original offset goals

4) The obligations of JLD under this Settlement Agreement shall be binding on it
and its successors and assigns and shall run with the title to the land on which the
Project is to be constructed

5) VNRC shall withdraw and seek a dismissal with prejudice of its appeals of the
operational stormwater permit, the NPDES construction permit, and the aspects of
its appeals of the site plan and conditional use approval, the subdivision approval
and the Act 250 Land Use Permit that relate to stormwater and water quality
issues

 

 

6) The Environmental Court shall alter and amend the Act 250 permit by deleting
Conditions 11 and 12, since the monitoring requirements of Conditions 11-12, are

obviated by the offsets

7) Condition 13 of the Act 250 permit (altered) is deemed satisfied by JLD’s
provision of the offsets, and the Court shall alter and amend Condition 13 of the
Act 250 permit by deleting the same and inserting the following language:

JLD has-agreed-t=e shall construct and maintain offset projects described in
attachment (or exhibit) () and made part hereof, within the Stevens Brook

' Watershed that will help ensure that the project will not cause or
contribute to a violation of the water quality standards

8) ANR shall withdraw and seek a dismiss al with prejudice of its cross appeal of the
Act 250 Land use Permit.

VERMONT NATURAL RESOURCES
COUNC]L, NORTI-IWEST CITIZENS FOR
RESPONSIBLE GROWTH, MA_RIE FREY

 

AND RICI-IAR_D I-IUDAK
BY? .4 mm
n . Groveman, Esq.
Their Attorney

' VERMONT AGENCY OF NATURAL
RESOURCES

By:

 

Judith L. Dillon, Esq.
Its Attomey

WATER RESOURCES PANEL OF THE
VERMONT NATURAL RESOURCES
BOARD

By:

 

Mark L. Lucas, Esq.
Its Attomey

 

 

 

 

6) The Environmental Court shall alter and amend the Act 250 permit by deleting
Conditions ll and 12, since the monitoring requirements of Conditions l 1-12, are
obviated by the offsets

7) Condition 13 of the Act 250 permit (altered) is deemed satisfied by JLD’s
provision of the offsets and the Court shall alter and amend Condition 13 of the
Act 250 permit by deleting the same and inserting the following language:

JLD shall construct and maintain offset projects described in Appendixes
A-K attached hereto and made part hereof, within the Stevens Brook
Watershed that Will help ensure that the project will not cause or
contribute to a violation of the water quality standards

8) ANR shall withdraw and seek a dismissal with prejudice of its cross appeal of the
Act 250 Land use Permit.

VER_MONT NATURAL RESOURCES
COUNCIL, NORTHWEST CITIZENS FOR
RBSPONSIBLE GROWTH, MARIE FREY
AND RlCHARD HUDAK

By:

 

lon M. Groveman, Esq.
Their Attorney

VERMONT AGENCY OF NAT_UR_AL
RES OURCES

&_.
By:

 

l
J attributes asq.
1 Attomey

WATER R.ESOURCES PANEL OF THE
VERMONT NATURAL R_ES OURCES
BOARD

By:

 

Mark L. Lucas, Esq.
lts Attorney

 

 

6) The Environmental Court shall'alter and amend the Act 250 permit by deleting
Conditions 11 and 12, since the monitoring requirements of Conditions 11-12, are

obviated by the offsets

7) Condition 13' of the Act 250 permit (altered) is deemed satisfied by JLD’s

provision of the offsets and the Court shall alter and amend Condition 13 of the

Act 250 permit by deleting

the same and inserting the following language:

JLD shall construct and maintain offset projects described in Appendixes
A-l_( attached hereto and made part hereof, within the Stevens Brook
Watershed that will help ensure that the project will not cause or
contribute to a violation of the water quality standards

8) ANR shall withdraw and seek a dismissal with prejudice of its cross appeal of the

Act 250 Land use Pennit.

VERMONT NATURAL RESOURCES
COUNCIL, NORTHWEST CITIZ.ENS FOR
RESPONSIBLE GROWTH, MARIE FREY
AND RICHARD HUDAK

By:

 

Jon M. Groveman, Esq.
Their Attorney

VERMONT AGENCY OF NATURAL
RESOURCES

By:

 

Judith L. Dillon, Esq.
Its Attorney

WATER RESOURCES PANEL OF THE
VERMONT NATURAL RESOURCES

 

BOARD /

BY5 /M/ /1%/\
401 .Lucas,Esq.
ltsA omey

 

 



LAND USE PANEL OF THE VERMONT
NATURAL RES OURCES BOARD

- .M%a

Mark i;/. Lucas, Esq.
Its Attorney

TOWN OF ST. ALBANS

By:

 

David A. Barra, Esq'.
its Attorney

JLD PROPERTIES OF ST. ALBANS, LLC

By:

 

Stewart H. McConaughy, Esq.
Its Attorney

 

)°”

 

<351 I?WGGM|.DOC|'SHI\&

LAND USE PANEL OF TI-[E VERMONT
NATURAI_. RESOURCES BOARD

By:

 

Mark L. Lucas, Esq.
its Attorney

TOWN OF S'I`. ALBANS

By:%"/%/_\

 

7 David A. Ban:a, Esq.
Its Attorney

JLD PROPERTIES OF ST. ALBANS, LLC

By:

 

Stewart H. McConaughy, Esq.
Its Attorney

 

 

qfdl?lm@@o§LDOC/SI-M

LAND USE PANEL OF THB VERMONT
NATURAL R_ESOURCES BOARD

By:

 

Mark L. Lucas, Esq.
Its Attorney

TOWN OF ST. ALBANS

By:

 

David A. Barra, Esq.
lts Attorney

JLD PROPERTIES OF ST.' ALBANS, LLC

By: slater ,-20%

500’ shallow concentrated flow on 2% slope, nearly bare and untilled land
tc= 29.2 min = 0.49 hr

lnitial abstraction(la) = 0.564 from TR-55 Table 4-1

ia/P = 0.564/0.9 = 0.627

Unit peak discharge (qu)= +/~170 esm/in

Per Discharge (qu) = qll * A * WQv
= 170 esm/in * 0.008 sq. mi. * 0.045 in.
= 0.06f cfs

Size a channel and compute the required length to convey the WQV storrn:

Longitudinal slope = 1%
BOil`.Om Wldtll = 2 ft
Side slopes = 4:1

Assume a Manning’s ‘n’ of 0.15 for 4" depth (using Figure D.l4, p. 187 of the VSMM,
Vol. Il)

Q=va

v= 149 (R)z”’(s)"2
ll

 

 

Wal-Mart Offset Methodology
June 5, 2009
Page 20 of 24

R= A = 1.1£€=0.24
w.P. 4-64a

 

 

v = 1.49 (0.24)2'3 (0.01)m = 0.39 nrs
0.15

A= _Q_= oneida = 015ch
v 039qu

So depth is = 0.75", thus the assumed Manning’s ‘n` was okay
Double check v for 0.75" flow depth:

R= A = olin2 =0.07
w.P. 2.5ft

v = 1.49 (0.07')m (0.01)m = 0.17 fits
0.15-

A= _o_= 0.061’13/5 = 0.35a2
v 0.17 st

lnterpolating:

R = 0.35 - 0.17 X (0.24 - 0.07) + 0.07 = 0.10
(1.1-0.17)

v= 1.49 (0.10):"’3 (0.01)"2 .-_ dean/sec
0.15

Por a 10 minute average residence time, the channel length must equal or exceed:

L = {v)(t)
= 0.22 ft./s x 10 min x 60 secfmin = 132 feet

Provide 120’ grass swale leading from benned area adjacent to Stevens Brook to provide
sufficient residence time and velocity to meet the requirements for treatment by grass
channel, in accordance with the 2002 VSMM. Provide stabilized outfall and
approximately 100 feet of sheet flow length to Stevens Brook from the grass swale
outfall. lnclude 15 to 20 willow plantings at the outfall to the grass channel to promote
sheet flow and improve streambanlc stabilization

 

Wai-Mart offset Methudumgy
June 5, 2009 '
Page 21 of 24

Calculated average and minimum residence times based on HydroCAD model of
proposed channel:

Average velocity = 0.1 fps
Maximum velocity = 0.1 fps

Average travel time = 20.7 min
Minimum travel time = 13.4 min

From STEPL model, estimated annual sediment loading from field is approximately 10
tons

Conservatively assume STP efficiency of 50% for Grass Channel

Approximate sediment load reduction 5 tons/year

 

..__.__.+______.._-_-__.,,

 

Appendix l
Erosiou Stabilization Plan

Gully

Wal-Marl Offset Melhodo|ogy

luna 5. 2009
Pagc 22 of 24

 

l li lill o.lll_l.--.
lll.._.llll?.l¢lll\s¢..l

ll..lli¢.¢hlfllll!=ll

» sl.l.l:lll_.llie!.»&.i¢._§ sl
ll.l.l¢.llll.¢\_...k:t.t!{.
iii §..q..\»l.lillkiv
nullr.lll.l...i¥r gill
lall.llilt\ll.lirrlll.t.
lll.l!lln¢re!!lllli
l..l»lllll.l.llu

 

 

 

 

 

 

mH.OWK<NEH_OZ
<<>§ mud `_ § NOE.H.m w
m._.. >§ §§

 

 

 

 

 

 

 

 

Wal-Mart Offset Met'nodology

June 5, 2009
Page 23 of 24

 

Appeodix .I
Culvert Replacement Plan

)a“l

 

 

 

 

 

 

 

 

 

 

 

ll
l
l

204 dow nozmd~couoz

 

GCH

ina-ncr-

 

 

Hmm 02

 

 

§§ §§ §§
§ mo§>=w.._. .m>§ \ § § NO>.U

 

 

 

O-N

 

 

 

 

“n..¢nn#

 

 

 

 

 

la‘)’

 

 

   
   

iii lll.nlu§.D-I~

  

Flanting Plan.

Appendix K

Interception Swale and Streambank

 

 

 

 

  

 

arguinde m.HOZ.m OEHM>E._

Wnl-Mart Offset Methodology

june 5. 2009
Page 24 of 24

. n.mwgni mzt.m >zu § §
mommozm>cS §§ \ sam _Hs.on nose

 

 

 

 

 

 

mw

-o¢..lnn._u

 

 

 

 

 

 

 

 

EXHIBlT 1

lab

SE'I`TLEMEN’I` AGREEMENT

This Settlement Agreement (the “Agreement”) is between the CITY OF ST. ALBANS (the
“City”) and JLD PROPERTIES OF ST. ALBANS, LLC (“JLD Properties”) and relates to the City’s
appeal to the Vermont Environmental Court of the Act 250 Permit (the “Permit”) issued to JLD
Properties for the so-called Wal~Mart project in the Town of St. Albans (Land Use Permit No. 6]:"`0583
and Land Use Permit No. 6F0583 (A.ltered); the “Project”) and also any objections or concerns by the
City with respect to any other governmental permit or approval obtained or required for JLD Properties to

proceed with the Proj ect substantially in accordance with the Permit.

Baclcgi_'ound
l. The City expressed concerns about the Proj ect’s potential impacts on the City.
2. JLD Properties believes that the impacts on the City are likely to be positive
3. The Permit provides in Conditions 30 through 32 that JLD Properties is to make certain

payments to a department of the City of St. Albans if construction of the Project commences before

December 31, 2011, with the precise amount of the payment to be based on the time when construction is

commenced

4. The District Environmental Commission #6, in its findings and conclusions
accompanying the Permit, found that Conditions 30 through 32, above, would be sufficient to mitigate
any impacts that otherwise might place an unreasonable burden on the City under Act 250’s Criterion 7 or

that otherwise might unnecessarily or unreasonably endanger public or quasi-public investments in the

City under Criterion 9(K).

5. The City and JLD Properties have amicably resolved their differences about the impacts
of the Project on the City, and have agreed that so iong as JLD Properties (and any successors or assigns)
performs its obligations under this Agreement, the City’s position in this matter is that the Act 250 criteria

under which it has party status will be satisfied

 

_________i;l.’l

 

NOW, THEREFORE,
The City and JLD Properties agree as follows:

Section l. The City will forthwith withdraw its appeal to the Environmental Court with respect to
the Permit, and, unless obligated by rule, subpoena or order, will not directly or indirectly support or
participate in any appeals of or objections to the Proj ect (so long as the Proj ect remains substantially as
approved in the Pcrmit)-, whether in the Environmental Court or otherwise, and, unless obligated by rulel
subpoena or order, will not directly or indirectly advance or support any objections with respect to any
other governmental permit or approval obtained or required for JLD Properties to proceed with the

Project substantially in accordance with the Pcrrnit.

Section 2 If “Substantial Construction” (as hereinafter defined) on the Project first occurs by
December 31, 2009 JLD Properties shall pay $500,000 to the City ($350,000 upon occurrence of such
construction and $150,000 within one year thereafter). The payment shall be $400,000 if Substantial
Construction first occurs by December 31, 2010 ($300,000 and $100,000); shall be $300,000 if
Substantial Construction first occurs by December 31, 20ll ($250,000 and $50,000); and no payment
under this Section 2 shall be due if Substantial Construction first occurs thereafter The payments
provided for` m this Section 2 shall go directly to the City of St Aibans, for use and application as the City
sees fit, rather than requiring that the funds be “made available to SA.FF` m order that it may carry out its

mission and fulfill its vision. ” “Substantial Construction” shall mean construction of Wal- Mart building

improvements costing singly or in the aggregate at least $100,000.

Section 3. JLD Properties shall purchase and renovate, in the Downtown Business District 1 in
the City of St. Albans, at least four properties, with an aggregate purchase price of at least $1.5 million,
and aggregate renovation investments of at least $l million. JLD Properties shall seek to identify, acquire
and renovate catalyst properties of significance based on their location on prominent streets, historic
character, or potential to incent additional investment At least one building shall be purchased by
June 30, 2009, with renovations to be completed within not more than a year thereafter By each June 30
thereafter through June 30, 2012, JLD Properties shall purchase at least one of the required additional
buildings, with renovation of each such building to be completed not more than two years after its
purchase JLD Properties’ obligation to proceed with the purchase and renovation of the final three
buildings shall be contingent upon the occurrence of Substantial Construction, and if Substantial

Construction has not occurred by June 30, 2010, the dates for the purchase of such three additional

 

___,1,’_§__5__ _

buildings, and for the completion of the required renovations, shall be extended by the number of days

between June 30, 2010 and the date on which Substautia] Construction first occurs.

Section 4. As part of its downtown development activities referenced in Section 3, above, and in
addition to any payments made under Section 2, above, JLD Properties shall make payments to the City
as follows: $300,0001f` such additional payments are paid in hill by December 31 , 2009; $350,000 if paid
in full by December 31, 2010; and $400,000 if paid in full by December 31, 2011. $100,000 of the total
will be paid to the City before December 31, 2008, regardless of the occurrence of Substantial
Construction. Contingent upon the occurrence of Substantial Construction, the balance of the payments
provided for in this Section 4 will be due at JLD Properties’ discretion but in any event not later than
December 31, 2011, with the amount of such payment to be based on the schedule provided above (that
is, an additional $200,000 if paid in full by December 31, 2009; an additional $250,000 if not paid in full
until later than December 31, 2009 but not later than December 31, 2010; and an additional $300,000 if
not paid in full until later than December 31, 2010 but not later than December 31, 2011); lf Substantial
Construction has not occurred by December 31, 2011, the outside date for payment of the amounts
provided for in this Section 4 shall be extended by the number-of days between December 31, 2011 and
the date on which Substantial Construction first occurs These payments are not refundable and shall be

paid directly to the City of St. A]bans, for use and application as the City sees fit.

Section 5. lf Substantial Construction occurs, JLD Properties shall pay liquidated damages to the
City at the rate of $200,000 per building to the extent JLD Properties fails to purchase and renovate at
least four buildings as provided in Section 3, above, For the avoidance of doubt, that means that if
Substantial Construction occurs and JLD Properties does not purchase and renovate at least four buildings
as provided in Section 3, above, it will owe the City liquidated damages of (i) $200,000 multiplied by (ii)

four minus the number of buildings so purchased and renovated.

Section 6. in exchange for the payments provided for in Section 4, above, JLD Properties will be
a major development partner with the City on the downtown core project. Any definitive agreement
would have to be on terms satisfactory to the City and JLD Properties ln concept, JLD Properties would
work with the City to explore options for making that project happeu. Without limitation, JLD
Properties’ efforts could include'brokerage, site planning and development Contingent upon the
occurrence of Substantial Construction (as provided above), ILD Properties will make an initial
contribution of $§0,000 to the City’s downtown core project not later than December 31, 2011. '1` he City,

at its sole discretion, may also partner with other developers on the downtown core project.

)M

 

 

Section 7. If Substantial Construction occurs, JLD Properties shall provide all traffic
improvements required by the District Commission’s Act 250 Permit, subject to such additional traffic
mitigation, if any, as the Environmental Court may order, and subject to such modifications as the City

reasonably agrees provide for equal or better mitigation of traffic safety and congestion impacts that the

Proj ect otherwise might create within the City

Section 8. JLD Properties will not construct a movie theater, any sporting goods store (such as a
Dick’s Sporting Goods), or more than two restaurants as part of its development of the approximately
107-acre site on which the Project is located. Subj ect to any obligation by rule, subpoena or order, The

City will not directly or indirectly oppose any development of the Proj ect site for any use other than those

provided in the previous sentence

Section 9. Subject to full compliance with this Agreement, the City Stipulates and agrees that it
supports the Wal-Mart project and that compliance by JLD Properties with the terms of this Settlement
Agreement is sufficient to satisfy, with respect to the City, all Act 250 economic criteria and all other Act
250 criteria with respect to which the City has party status. If ILD Properties asks the City to testify or
participate actively in the appellate proceedings (JLD Properties hereby confirms to the City, and
reassures the City, that JLD Properties has no present expectation or intention of doing so, and will make
reasonable efforts to try to avoid any need to do so), JLD Properties will reimburse the City for its
reasonable expenses going forward (including those of attorneys and experts), and for the costs of City
personnel (at the rate of $500 per person per day). Presently, JLD Properties anticipates that a Stipulation

from the City will be all that is required

Section 1-0. The City and JLD Properties shall execute and file with the Environmental Court a

Stipulation and proposed order in the form attached hereto as Exhibit “A.”

Section ll. in the event that the Environmental Court denies or fails to grant the Stipulation and
proposed order in the form of Ex.hibit “A" (subj ect to such changes as may be reasonably satisfactory to
the City and ILD Properties) before the deadline for the City to file its prefiled testimony in this matter,
currently scheduled for December 15, 2008, JLD Properties stipulates and agrees that it has no objection
to an extension of any scheduling deadlines to pennit the City to conduct any discovery it deems

necessary and file any pretiled testimony by January 30, 2009.

J

 

Section 12. JLD Properties agrees that if, in the City’s reasonable opinion, the conditions of final
permits and approvals in this matter provide for payments and other mitigation that are of a scope andjor
magnitude less than provided for above, JLD Properties will remain independently bound to the City for
the payments and other mitigation provided for herein except to the extent, if at all, JLD Properties is
legally prevented from providing it, and that the City shall have the right to enforce this Agreement in
accordance with its terms. The City agrees that notwithstanding the provisions of this Agreement if final
permits and approvals in this matter provide, in one or more particulars, for traffic mitigation that differs
from the traffic mitigation required by the District Commission’s Act 250 Permit, but-that the City
reasonably agrees provide for equal or better mitigation of traffic safety and congestion impacts that the
Project otherwise might create within the City, that JLD Properties’ traffic mitigation obligations under

this Agreement shall to that extent be correspondingly revised and amended

Section 13. The parties agree to execute, acknowledge if necessary, and deliver such documents,
certificates or other instruments and take such other actions as may be reasonably required from time to

time to carry outE the intents and purposes of this Settlement Agreement.

Section14. It is the intention of JLD Properties and the City that the obligations of JLD
Properties herein shall run with the real property (the “Property”) subject to Land Use Permit No. 6F05 83
and Land Use Permit No. 6F0583 (Altered). ln the event that the Environmental Court demos or fails to
grant the Stipulation and proposed order in the form of Exhibit “A” (subject to changes as may be
reasonably satisfactory to the City and JLD Properties), JLD Properties agrees to provide written notice to
the City not less than thirty (30) days prior to JLD Properties selling, conveying, granting or otherwise
transferring directly or indirectly, fee ownership of the whole or any portion of the Property. The written
notice shall be sent by certified mail, return receipt, addressed to the City of St. Albans, 100 North Main
Street, St. Albans, VT 05478, Attn: Dominic Cloud, with a copy to Shcrns Dunidel Kassel & Saunders,
PLLC, 91 Col_lege Street, Burlington, VT 05401, Attn: Bn'an Dunldel. Upon receipt of any such written
notice, the City shall have the right to immediately record the Notice of Settlement Agreement which is
attached as Exhibit “B." The Notice of Settlement Agreement is to be executed at the same time as this

Settlement Agreement and held by the City or its legal counsel.

Section 15. This Agreement embodies the entire agreement and understanding between the
parties relating to the subject matter hereof, and there are no covenants, promisesl agreements conditions

or understandings, oral or written, except as herein set forth. This Agreement may not be amendedl

 

 

 

waived or discharged except by an instrument in writing executed by the party against whom such

amendment, waiver or discharge is to be enforced

Section 16. The parties waive the benefit of any rule that this Agreement is to be construed

against one party or the other.

Section'l'?. This Agreement, or any portion thereof, shall be binding on the Parties and their
successors and assigns, including any successor or assign of any property subject to Sections 3, 4, 5, or 6,

above

Section 18. The laws of the State of Vermont shall govern this Agreement. The Parties hereby

submit to the venue and personal jurisdiction of Vermont state and federal courts.

IN WITNESS WHEREOF, the parties, as evidenced by the siJatures of their Duly Aut.horized

 

 

Agents, do hereby execute this Settlement Agreernent this iii day of ,2008.

IN PR.ESENCE OF: ClTY OF ST. ALBANS _
M¢. ZMF/ By: M &l/VW‘N\
Witness \J

JLD PROPERTIES OF ST. ALBANS, LLC

jun '(5@"@@¢